(Multicurrency-Cross Border)
 
ISDA®
 
International Swap Dealers Association, Inc.
 
MASTER AGREEMENT
 
dated as of 28 May 2007
 
Commonwealth Bank of Australia (“Party A”)
and
Perpetual Limited (ABN 86 000 431 827) in its capacity as trustee of the
Securitisation
Fund
(“Party B”)
and
ME Portfolio Management Limted (ABN 79 005 964 134) in its capacity as manager
of
the Securitisation Fund
(“Manager”)
 
have entered and/or anticipate entering into one or more transactions (each a
"Transaction") that are or will be governed by this Master Agreement, which
includes the schedule (the "Schedule"), and the documents and other confirming
evidence (each a "Confirmation") exchanged between the parties confirming those
Transactions.
 
Accordingly, the parties agree as follows:-
 
1.    Interpretation
 
(a)     Definitions. The terms defined in Section 14 and in the Schedule will
have the meanings therein specified for the purpose of this Master Agreement.
 
(b)     Inconsistency. In the event of any inconsistency between the provisions
of the Schedule and the other provisions of this Master Agreement, the Schedule
will prevail. In the event of any inconsistency between the provisions of any
Confirmation and this Master Agreement (including the Schedule), such
Confirmation will prevail for the purpose of the relevant Transaction.
 
(c)     Single Agreement. All Transactions are entered into in reliance on the
fact that this Master Agreement and all Confirmations form a single agreement
between the parties (collectively referred to as this "Agreement"), and the
parties would not otherwise enter into any Transactions.
 
2.    Obligations
 
(a)     General Conditions.
 
(i)     Each party will make each payment or delivery specified in each
Confirmation to be made by it, subject to the other provisions of this
Agreement.
 
(ii)     Payments under this Agreement will be made on the due date for value on
that date in the place of the account specified in the relevant Confirmation or
otherwise pursuant to this Agreement, in freely transferable funds and in the
manner customary for payments in the required currency. Where settlement is by
delivery (that is, other than by payment), such delivery will be made for
receipt on the due date in the manner customary for the relevant obligation
unless otherwise specified in the relevant Confirmation or elsewhere in this
Agreement.
 
(iii)     Each obligation of each party under Section 2(a)(i) is subject to (1)
the condition precedent that no Event of Default or Potential Event of Default
with respect to the other party has occurred and is continuing, (2) the
condition precedent that no Early Termination Date in respect of the relevant
Transaction has occurred or been effectively designated and (3) each other
applicable condition precedent specified in this Agreement.




Copyright © 1992 by International Swap Dealers Association, Inc.

--------------------------------------------------------------------------------



(b)     Change of Account. Either party may change its account for receiving a
payment or delivery by giving notice to the other party at least five Local
Business Days prior to the scheduled date for the payment or delivery to which
such change applies unless such other party gives timely notice of a reasonable
objection to such change.
 
(c)     Netting. If on any date amounts would otherwise be payable:-
 
(i)    in the same currency; and
 
(ii)    in respect of the same Transaction,
 
by each party to the other, then, on such date, each party's obligation to make
payment of any such amount will be automatically satisfied and discharged and,
if the aggregate amount that would otherwise have been payable by one party
exceeds the aggregate amount that would otherwise have been payable by the other
party, replaced by an obligation upon the party by whom the larger aggregate
amount would have been payable to pay to the other party the excess of the
larger aggregate amount over the smaller aggregate amount.
 
The parties may elect in respect of two or more Transactions that a net amount
will be determined in respect of all amounts payable on the same date in the
same currency in respect of such Transactions, regardless of whether such
amounts are payable in respect of the same Transaction. The election may be made
in the Schedule or a Confirmation by specifying that subparagraph (ii) above
will not apply to the Transactions identified as being subject to the election,
together with the starting date (in which case subparagraph (ii) above will not,
or will cease to, apply to such Transactions from such date). This election may
be made separately for different groups of Transactions and will apply
separately to each pairing of Offices through which the parties make and receive
payments or deliveries.
 
(d)     Deduction or Withholding for Tax.
 
(i)     Gross-Up. All payments under this Agreement will be made without any
deduction or withholding for or on account of any Tax unless such deduction or
withholding is required by any applicable law, as modified by the practice of
any relevant governmental revenue authority, then in effect. If a party is so
required to deduct or withhold, then that party ("X") will:-
 
(1)    promptly notify the other party ("Y") of such requirement;
 
(2)     pay to the relevant authorities the full amount required to be deducted
or withheld (including the full amount required to be deducted or withheld from
any additional amount paid by X to Y under this Section 2(d)) promptly upon the
earlier of determining that such deduction or withholding is required or
receiving notice that such amount has been assessed against Y;
 
(3)    promptly forward to Y an official receipt (or a certified copy), or other
documentation reasonably acceptable to Y, evidencing such payment to such
authorities; and
 
(4)    if such Tax is an Indemnifiable Tax, pay to Y, in addition to the payment
to which Y is otherwise entitled under this Agreement, such additional amount as
is necessary to ensure that the net amount actually received by Y (free and
clear of Indemnifiable Taxes, whether assessed against X or Y) will equal the
full amount Y would have received had no such deduction or withholding been
required. However, X will not be required to pay any additional amount to Y to
the extent that it would not he required to be paid but for:-
 

2

--------------------------------------------------------------------------------



(A)    the failure by Y to comply with or perform any agreement contained in
Section 4(a)(i), 4(a)(iii) or 4(d); or
 
(B)    the failure of a representation made by Y pursuant to Section 3(f) to be
accurate and true unless such failure would not have occurred but for (I) any
action taken by a taxing authority, or brought in a court of competent
jurisdiction, on or after the date on which a Transaction is entered into
(regardless of whether such action is taken or brought with respect to a party
to this Agreement) or (II) a Change in Tax Law.
 
(ii)   Liability. If:-
 
(1)    X is required by any applicable law, as modified by the practice of any
relevant governmental revenue authority, to make any deduction or withholding in
respect of which X would not be required to pay an additional amount to Y under
Section 2(d)(i)(4);
 
(2)    X does not so deduct or withhold; and
 
(3)    a liability resulting from such Tax is assessed directly against X,
 
then, except to the extent Y has satisfied or then satisfies the liability
resulting from such Tax, Y will promptly pay to X the amount of such liability
(including any related liability for interest, but including any related
liability for penalties only if Y has failed to comply with or perform any
agreement contained in Section 4(a)(i), 4(a)(iii) or 4(d)).
 
(e)   Default Interest; Other Amounts. Prior to the occurrence or effective
designation of an Early Termination Date in respect of the relevant Transaction,
a party that defaults in the performance of any payment obligation will, to the
extent permitted by law and subject to Section 6(c), be required to pay interest
(before as well as after judgment) on the overdue amount to the other party on
demand in the same currency as such overdue amount, for the period from (and
including) the original due date for payment to (but excluding) the date of
actual payment, at the Default Rate. Such interest will be calculated on the
basis of daily compounding and the actual number of days elapsed. If, prior to
the occurrence or effective designation of an Early Termination Date in respect
of the relevant Transaction, a party defaults in the performance of any
obligation required to be settled by delivery, it will compensate the other
party on demand if and to the extent provided for in the relevant Confirmation
or elsewhere in this Agreement.
 
3.    Representations
 
Each party represents to the other party (which representations will be deemed
to be repeated by each party on each date on which a Transaction is entered into
and, in the case of the representations in Section 3(f), at all times until the
termination of this Agreement) that:-
 
(a)   Basic Representations.
 
(i)    Status. It is duly organised and validly existing under the laws of the
jurisdiction of its organisation or incorporation and, if relevant under such
laws, in good standing;
 
(ii)    Powers.  It has the power to execute this Agreement and any other
documentation relating to this Agreement to which it is a party, to deliver this
Agreement and any other documentation relating to this Agreement that it is
required by this Agreement to deliver and to perform its obligations under this
Agreement and any obligations it has under any Credit Support Document to which
it is a party and has taken all necessary action to authorise such execution,
delivery and performance;
 

3

--------------------------------------------------------------------------------



(iii)    No Violation or Conflict. Such execution, delivery and performance do
not violate or conflict with any law applicable to it, any provision of its
constitutional documents, any order or judgment of any court or other agency of
government applicable to it or any of its assets or any contractual restriction
binding on or affecting it or any of its assets;
 
(iv)    Consents.  All governmental and other consents that are required to have
been obtained by it with respect to this Agreement or any Credit Support
Document to which it is a party have been obtained and are in full force and
effect and all conditions of any such consents have been complied with; and
 
(v)    Obligations Binding.  Its obligations under this Agreement and any Credit
Support Document to which it is a party constitute its legal, valid and binding
obligations, enforceable in accordance with their respective terms (subject to
applicable bankruptcy, reorganisation, insolvency, moratorium or similar laws
affecting creditors' rights generally and subject, as to enforceability, to
equitable principles of general application (regardless of whether enforcement
is sought in a proceeding in equity or at law)).
 
(b)   Absence of Certain Events. No Event of Default or Potential Event of
Default or, to its knowledge, Termination Event with respect to it has occurred
and is continuing and no such event or circumstance would occur as a result of
its entering into or performing its obligations under this Agreement or any
Credit Support Document to which it is a party.
 
(c)   Absence of Litigation. There is not pending or, to its knowledge,
threatened against it or any of its Affiliates any action, suit or proceeding at
law or in equity or before any court, tribunal, governmental body, agency or
official or any arbitrator that is likely to affect the legality, validity or
enforceability against it of this Agreement or any Credit Support Document to
which it is a party or its ability to perform its obligations under this
Agreement or such Credit Support Document.
 
(d)   Accuracy of Specified Information. All applicable information that is
furnished in writing by or on behalf of it to the other party and is identified
for the purpose of this Section 3(d) in the Schedule is, as of the date of the
information, true, accurate and complete in every material respect.
 
(e)   Payer Tax Representation. Each representation specified in the Schedule as
being made by it for the purpose of this Section 3(e) is accurate and true.
 
(f)   Payee Tax Representations. Each representation specified in the Schedule
as being made by it for the purpose of this Section 3(f) is accurate and true.
 
4.    Agreements
 
Each party agrees with the other that, so long as either party has or may have
any obligation under this Agreement or under any Credit Support Document to
which it is a party:-
 
(a)   Furnish Specified Information. It will deliver to the other party or, in
certain cases under subparagraph (iii) below, to such government or taxing
authority as the other party reasonably directs:-
 
(i)   any forms, documents or certificates relating to taxation specified in the
Schedule or any Confirmation;
 

4

--------------------------------------------------------------------------------



(ii)   any other documents specified in the Schedule or any Confirmation; and
 
(iii)   upon reasonable demand by such other party, any form or document that
may be required or reasonably requested in writing in order to allow such other
party or its Credit Support Provider to make a payment under this Agreement or
any applicable Credit Support Document without any deduction or withholding for
or on account of any Tax or with such deduction or withholding at a reduced rate
(so long as the completion, execution or submission of such form or document
would not materially prejudice the legal or commercial position of the party in
receipt of such demand), with any such form or document to be accurate and
completed in a manner reasonably satisfactory to such other party and to be
executed and to be delivered with any reasonably required certification,
 
in each case by the date specified in the Schedule or such Confirmation or, if
none is specified, as soon as reasonably practicable.
 
(b)   Maintain Authorisations. It will use all reasonable efforts to maintain in
full force and effect all consents of any governmental or other authority that
are required to be obtained by it with respect to this Agreement or any Credit
Support Document to which it is a party and will use all reasonable efforts to
obtain any that may become necessary in the future.
 
(c)   Comply with Laws. It will comply in all material respects with all
applicable laws and orders to which it may be subject if failure so to comply
would materially impair its ability to perform its obligations under this
Agreement or any Credit Support Document to which it is a party.
 
(d)   Tax Agreement. It will give notice of any failure of a representation made
by it under Section 3(f) to be accurate and true promptly upon learning of such
failure.
 
(e)   Payment of Stamp Tax. Subject to Section 11, it will pay any Stamp Tax
levied or imposed upon it or in respect of its execution or performance of this
Agreement by a jurisdiction in which it is incorporated, organised, managed and
controlled, or considered to have its seat, or in which a branch or office
through which it is acting for the purpose of this Agreement is located ("Stamp
Tax Jurisdiction") and will indemnify the other party against any Stamp Tax
levied or imposed upon the other party or in respect of the other party's
execution or performance of this Agreement by any such Stamp Tax Jurisdiction
which is not also a Stamp Tax Jurisdiction with respect to the other party.
 
5.    Events of Default and Termination Events
 
(a)   Events of Default. The occurrence at any time with respect to a party or,
if applicable, any Credit Support Provider of such party or any Specified Entity
of such party of any of the following events constitutes an event of default (an
"Event of Default") with respect to such party:-
 
(i)   Failure to Pay or Deliver. Failure by the party to make, when due, any
payment under this Agreement or delivery under Section 2(a)(i) or 2(e) required
to be made by it if such failure is not remedied on or before the third Local
Business Day after notice of such failure is given to the party;
 
(ii)   Breach of Agreement. Failure by the party to comply with or perform any
agreement or obligation (other than an obligation to make any payment under this
Agreement or delivery under Section 2(a)(i) or 2(e) or to give notice of a
Termination Event or any agreement or obligation under Section 4(a)(i),
4(a)(iii) or 4(d)) to be complied with or performed by the party in accordance
with this Agreement if such failure is not remedied on or before the thirtieth
day after notice of such failure is given to the party;
 

5

--------------------------------------------------------------------------------



(iii)   Credit Support Default.
 
(1)   Failure by the party or any Credit Support Provider of such party to
comply with or perform any agreement or obligation to be complied with or
performed by it in accordance with any Credit Support Document if such failure
is continuing after any applicable grace period has elapsed;
 
(2)   the expiration or termination of such Credit Support Document or the
failing or ceasing of such Credit Support Document to be in full force and
effect for the purpose of this Agreement (in either case other than in
accordance with its terms) prior to the satisfaction of all obligations of such
party under each Transaction to which such Credit Support Document relates
without the written consent of the other party; or
 
(3)   the party or such Credit Support Provider disaffirms, disclaims,
repudiates or rejects, in whole or in part, or challenges the validity of, such
Credit Support Document;
 
(iv)   Misrepresentation. A representation (other than a representation under
Section 3(e) or (f)) made or repeated or deemed to have been made or repeated by
the party or any Credit Support Provider of such party in this Agreement or any
Credit Support Document proves to have been incorrect or misleading in any
material respect when made or repeated or deemed to have been made or repeated;
 
(v)   Default under Specified Transaction. The party, any Credit Support
Provider of such party or any applicable Specified Entity of such party (1)
defaults under a Specified Transaction and, after giving effect to any
applicable notice requirement or grace period, there occurs a liquidation of, an
acceleration of obligations under, or an early termination of, that Specified
Transaction, (2) defaults, after giving effect to any applicable notice
requirement or grace period, in making any payment or delivery due on the last
payment, delivery or exchange date of, or any payment on early termination of, a
Specified Transaction (or such default continues for at least three Local
Business Days if there is no applicable notice requirement or grace period) or
(3) disaffirms, disclaims, repudiates or rejects, in whole or in part, a
Specified Transaction (or such action is taken by any person or entity appointed
or empowered to operate it or act on its behalf);
 
(vi)   Cross Default.  If "Cross Default" is specified in the Schedule as
applying to the party, the occurrence or existence of (1) a default, event of
default or other similar condition or event (however described) in respect of
such party, any Credit Support Provider of such party or any applicable
Specified Entity of such party under one or more agreements or instruments
relating to Specified Indebtedness of any of them (individually or collectively)
in an aggregate amount of not less than the applicable Threshold Amount (as
specified in the Schedule) which has resulted in such Specified Indebtedness
becoming, or becoming capable at such time of being declared, due and payable
under such agreements or instruments, before it would otherwise have been due
and payable or (2) a default by such party, such Credit Support Provider or such
Specified Entity (individually or collectively) in making one or more payments
on the due date thereof in an aggregate amount of not less than the applicable
Threshold Amount under such agreements or instruments (after giving effect to
any applicable notice requirement or grace period);
 

6

--------------------------------------------------------------------------------



(vii)   Bankruptcy. The party, any Credit Support Provider of such party or any
applicable Specified Entity of such party:-
 
(1)    is dissolved (other than pursuant to a consolidation, amalgamation or
merger); (2) becomes insolvent or is unable to pay its debts or fails or admits
in writing its inability generally to pay its debts as they become due; (3)
makes a general assignment, arrangement or composition with or for the benefit
of its creditors; (4) institutes or has instituted against it a proceeding
seeking a judgment of insolvency or bankruptcy or any other relief under any
bankruptcy or insolvency law or other similar law affecting creditors' rights,
or a petition is presented for its winding-up or liquidation, and, in the case
of any such proceeding or petition instituted or presented against it, such
proceeding or petition (A) results in a judgment of insolvency or bankruptcy or
the entry of an order for relief or the making of an order for its winding-up or
liquidation or (B) is not dismissed, discharged, stayed or restrained in each
case within 30 days of the institution or presentation thereof; (5) has a
resolution passed for its winding-up, official management or liquidation (other
than pursuant to a consolidation, amalgamation or merger); (6) seeks or becomes
subject to the appointment of an administrator, provisional liquidator,
conservator, receiver, trustee, custodian or other similar official for it or
for all or substantially all its assets; (7) has a secured party take possession
of all or substantially all its assets or has a distress, execution, attachment,
sequestration or other legal process levied, enforced or sued on or against all
or substantially all its assets and such secured party maintains possession, or
any such process is not dismissed, discharged, stayed or restrained, in each
case within 30 days thereafter; (8) causes or is subject to any event with
respect to it which, under the applicable laws of any jurisdiction, has an
analogous effect to any of the events specified in clauses (1) to (7)
(inclusive); or (9) takes any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any of the foregoing acts; or
 
(viii)        Merger Without Assumption. The party or any Credit Support
Provider of such party consolidates or amalgamates with, or merges with or into,
or transfers all or substantially all its assets to, another entity and, at the
time of such consolidation, amalgamation, merger or transfer:-
 
(1)   the resulting, surviving or transferee entity fails to assume all the
obligations of such party or such Credit Support Provider under this Agreement
or any Credit Support Document to which it or its predecessor was a party by
operation of law or pursuant to an agreement reasonably satisfactory to the
other party to this Agreement; or
 
(2)   the benefits of any Credit Support Document fail to extend (without the
consent of the other party) to the performance by such resulting, surviving or
transferee entity of its obligations under this Agreement.
 
(b)   Termination Events. The occurrence at any time with respect to a party or,
if applicable, any Credit Support Provider of such party or any Specified Entity
of such party of any event specified below constitutes an Illegality if the
event is specified in (i) below, a Tax Event if the event is specified in (ii)
below or a Tax Event Upon Merger if the event is specified in (iii) below, and,
if specified to be applicable, a Credit Event Upon Merger if the event is
specified pursuant to (iv) below or an Additional Termination Event if the event
is specified pursuant to (v) below:-
 

7

--------------------------------------------------------------------------------



(i)    Illegality. Due to the adoption of, or any change in, any applicable law
after the date on which a Transaction is entered into, or due to the
promulgation of, or any change in, the interpretation by any court, tribunal or
regulatory authority with competent jurisdiction of any applicable law after
such date, it becomes unlawful (other than as a result of a breach by the party
of Section 4(b)) for such party (which will be the Affected Party):-
 
(1)    to perform any absolute or contingent obligation to make a payment or
delivery or to receive a payment or delivery in respect of such Transaction or
to comply with any other material provision of this Agreement relating to such
Transaction; or
 
(2)    to perform, or for any Credit Support Provider of such party to perform,
any contingent or other obligation which the party (or such Credit Support
Provider) has under any Credit Support Document relating to such Transaction;
 
(ii)    Tax Event. Due to (x) any action taken by a taxing authority, or brought
in a court of competent jurisdiction, on or after the date on which a
Transaction is entered into (regardless of whether such action is taken or
brought with respect to a party to this Agreement) or (y) a Change in Tax Law,
the party (which will be the Affected Party) will, or there is a substantial
likelihood that it will, on the next succeeding Scheduled Payment Date (1) be
required to pay to the other party an additional amount in respect of an
Indemnifiable Tax under Section 2(d)(i)(4) (except in respect of interest under
Section 2(e), 6(d)(ii) or 6(e)) or (2) receive a payment from which an amount is
required to be deducted or withheld for or on account of a Tax (except in
respect of interest under Section 2(e), 6(d)(ii) or 6(e)) and no additional
amount is required to be paid in respect of such Tax under Section 2(d)(i)(4)
(other than by reason of Section 2(d)(i)(4)(A) or (B));
 
(iii)    Tax Event Upon Merger. The party (the "Burdened Party") on the next
succeeding Scheduled Payment Date will either (1) be required to pay an
additional amount in respect of an Indemnifiable Tax under Section 2(d)(i)(4)
(except in respect of interest under Section 2(e), 6(d)(ii) or 6(e)) or (2)
receive a payment from which an amount has been deducted or withheld for or on
account of any Indemnifiable Tax in respect of which the other party is not
required to pay an additional amount (other than by reason of Section
2(d)(i)(4)(A) or (B)), in either case as a result of a party consolidating or
amalgamating with, or merging with or into, or transferring all or substantially
all its assets to, another entity (which will be the Affected Party) where such
action does not constitute an event described in Section 5(a)(viii);
 
(iv)    Credit Event Upon Merger. If "Credit Event Upon Merger" is specified in
the Schedule as applying to the party, such party ("X"), any Credit Support
Provider of X or any applicable Specified Entity of X consolidates or
amalgamates with, or merges with or into, or transfers all or substantially all
its assets to, another entity and such action does not constitute an event
described in Section 5(a)(viii) but the creditworthiness of the resulting,
surviving or transferee entity is materially weaker than that of X, such Credit
Support Provider or such Specified Entity, as the case may be, immediately prior
to such action (and, in such event, X or its successor or transferee, as
appropriate, will be the Affected Party); or
 
(v)    Additional Termination Event. If any "Additional Termination Event" is
specified in the Schedule or any Confirmation as applying, the occurrence of
such event (and, in such event, the Affected Party or Affected Parties shall be
as specified for such Additional Termination Event in the Schedule or such
Confirmation).
 

8

--------------------------------------------------------------------------------



(c)    Event of Default and Illegality.  If an event or circumstance which would
otherwise constitute or give rise to an Event of Default also constitutes an
Illegality, it will be treated as an Illegality and will not constitute an Event
of Default.
 
6.    Early Termination
 
(a)    Right to Terminate Following Event of Default. If at any time an Event of
Default with respect to a party (the "Defaulting Party") has occurred and is
then continuing, the other party (the "Non-defaulting Party") may, by not more
than 20 days notice to the Defaulting Party specifying the relevant Event of
Default, designate a day not earlier than the day such notice is effective as an
Early Termination Date in respect of all outstanding Transactions. If, however,
"Automatic Early Termination" is specified in the Schedule as applying to a
party, then an Early Termination Date in respect of all outstanding Transactions
will occur immediately upon the occurrence with respect to such party of an
Event of Default specified in Section 5(a)(vii)(1), (3), (5), (6) or, to the
extent analogous thereto, (8), and as of the time immediately preceding the
institution of the relevant proceeding or the presentation of the relevant
petition upon the occurrence with respect to such party of an Event of Default
specified in Section 5(a)(vii)(4) or, to the extent analogous thereto, (8).
 
(b)    Right to Terminate Following Termination Event.
 
(i)    Notice.  If a Termination Event occurs, an Affected Party will, promptly
upon becoming aware of it, notify the other party, specifying the nature of that
Termination Event and each Affected Transaction and will also give such other
information about that Termination Event as the other party may reasonably
require.
 
(ii)    Transfer to Avoid Termination Event. If either an Illegality under
Section 5(b)(i)(1) or a Tax Event occurs and there is only one Affected Party,
or if a Tax Event Upon Merger occurs and the Burdened Party is the Affected
Party, the Affected Party will, as a condition to its right to designate an
Early Termination Date under Section 6(b)(iv), use all reasonable efforts (which
will not require such party to incur a loss, excluding immaterial, incidental
expenses) to transfer within 20 days after it gives notice under Section 6(b)(i)
all its rights and obligations under this Agreement in respect of the Affected
Transactions to another of its Offices or Affiliates so that such Termination
Event ceases to exist.
 
If the Affected Party is not able to make such a transfer it will give notice to
the other party to that effect within such 20 day period, whereupon the other
party may effect such a transfer within 30 days after the notice is given under
Section 6(b)(i).
 
Any such transfer by a party under this Section 6(b)(ii) will be subject to and
conditional upon the prior written consent of the other party, which consent
will not be withheld if such other party's policies in effect at such time would
permit it to enter into transactions with the transferee on the terms proposed.
 
(iii)    Two Affected Parties. If an Illegality under Section 5(b)(i)(1) or a
Tax Event occurs and there are two Affected Parties, each party will use all
reasonable efforts to reach agreement within 30 days after notice thereof is
given under Section 6(b)(i) on action to avoid that Termination Event.
 
(iv)    Right to Terminate. If:-
 

9

--------------------------------------------------------------------------------



(1)    a transfer under Section 6(b)(ii) or an agreement under Section
6(b)(iii), as the case may be, has not been effected with respect to all
Affected Transactions within 30 days after an Affected Party gives notice under
Section 6(b)(i); or
 
(2)    an Illegality under Section 5(b)(i)(2), a Credit Event Upon Merger or an
Additional Termination Event occurs, or a Tax Event Upon Merger occurs and the
Burdened Party is not the Affected Party,
 
either party in the case of an Illegality, the Burdened Party in the case of a
Tax Event Upon Merger, any Affected Party in the case of a Tax Event or an
Additional Termination Event if there is more than one Affected Party, or the
party which is not the Affected Party in the case of a Credit Event Upon Merger
or an Additional Termination Event if there is only one Affected Party may, by
not more than 20 days notice to the other party and provided that the relevant
Termination Event is then continuing, designate a day not earlier than the day
such notice is effective as an Early Termination Date in respect of all Affected
Transactions.
 
(c)    Effect of Designation.
 
(i)    If notice designating an Early Termination Date is given under Section
6(a) or (b), the Early Termination Date will occur on the date so designated,
whether or not the relevant Event of Default or Termination Event is then
continuing.
 
(ii)    Upon the occurrence or effective designation of an Early Termination
Date, no further payments or deliveries under Section 2(a)(i) or 2(e) in respect
of the Terminated Transactions will be required to be made, but without
prejudice to the other provisions of this Agreement. The amount, if any, payable
in respect of an Early Termination Date shall be determined pursuant to Section
6(e).
 
(d)    Calculations.
 
(i)    Statement. On or as soon as reasonably practicable following the
occurrence of an Early Termination Date, each party will make the calculations
on its part, if any, contemplated by Section 6(e) and will provide to the other
party a statement (1) showing, in reasonable detail, such calculations
(including all relevant quotations and specifying any amount payable under
Section 6(e)) and (2) giving details of the relevant account to which any amount
payable to it is to be paid. In the absence of written confirmation from the
source of a quotation obtained in determining a Market Quotation, the records of
the party obtaining such quotation will be conclusive evidence of the existence
and accuracy of such quotation.
 
(ii)    Payment Date. An amount calculated as being due in respect of any Early
Termination Date under Section 6(e) will be payable on the day that notice of
the amount payable is effective (in the case of an Early Termination Date which
is designated or occurs as a result of an Event of Default) and on the day which
is two Local Business Days after the day on which notice of the amount payable
is effective (in the case of an Early Termination Date which is designated as a
result of a Termination Event). Such amount will be paid together with (to the
extent permitted under applicable law) interest thereon (before as well as after
judgment) in the Termination Currency, from (and including) the relevant Early
Termination Date to (but excluding) the date such amount is paid, at the
Applicable Rate. Such interest will be calculated on the basis of daily
compounding and the actual number of days elapsed.
 

10

--------------------------------------------------------------------------------



(e)    Payments on Early Termination.  If an Early Termination Date occurs, the
following provisions shall apply based on the parties' election in the Schedule
of a payment measure, either "Market Quotation" or "Loss", and a payment method,
either the "First Method" or the "Second Method". If the parties fail to
designate a payment measure or payment method in the Schedule, it will be deemed
that "Market Quotation" or the "Second Method", as the case may be, shall apply.
The amount, if any, payable in respect of an Early Termination Date and
determined pursuant to this Section will be subject to any Set-off.
 
(i)    Events of Default. If the Early Termination Date results from an Event of
Default:-
 
(1)    First Method and Market Quotation. If the First Method and Market
Quotation apply, the Defaulting Party will pay to the Non-defaulting Party the
excess, if a positive number, of (A) the sum of the Settlement Amount
(determined by the Non-defaulting Party) in respect of the Terminated
Transactions and the Termination Currency Equivalent of the Unpaid Amounts owing
to the Non-defaulting Party over (B) the Termination Currency Equivalent of the
Unpaid Amounts owing to the Defaulting Party.
 
(2)    First Method and Loss. If the First Method and Loss apply, the Defaulting
Party will pay to the Non-defaulting Party, if a positive number, the
Non-defaulting Party's Loss in respect of this Agreement.
 
(3)    Second Method and Market Quotation. If the Second Method and Market
Quotation apply, an amount will be payable equal to (A) the sum of the
Settlement Amount (determined by the Non-defaulting Party) in respect of the
Terminated Transactions and the Termination Currency Equivalent of the Unpaid
Amounts owing to the Non-defaulting Party less (B) the Termination Currency
Equivalent of the Unpaid Amounts owing to the Defaulting Party. If that amount
is a positive number, the Defaulting Party will pay it to the Non-Defaulting
Party; if it is a negative number, the Non-defaulting Party will pay the
absolute value of that amount to the Defaulting Party.
 
(4)    Second Method and Loss. If the Second Method and Loss apply, an amount
will be payable equal to the Non-defaulting Party's Loss in respect of this
Agreement. If that amount is a positive number, the Defaulting Party will pay it
to the Non-defaulting Party; if it is a negative number, the Non-defaulting
Party will pay the absolute value of that amount to the Defaulting Party.
 
(ii)    Termination Events. If the Early Termination Date results from a
Termination Event:-
 
(1)    One Affected Party. If there is one Affected Party, the amount payable
will be determined in accordance with Section 6(e)(i)(3), if Market Quotation
applies, or Section 6(e)(i)(4), if Loss applies, except that, in either case,
references to the Defaulting Party and to the Non-defaulting Party will be
deemed to be references to the Affected Party and the party which is not the
Affected Party, respectively, and, if Loss applies and fewer than all the
Transactions are being terminated, Loss shall be calculated in respect of all
Terminated Transactions.
 
(2)    Two Affected Parties. If there are two Affected Parties:-
 
(A)    if Market Quotation applies, each party will determine a Settlement
Amount in respect of the Terminated Transactions, and an amount will be payable
equal to (I) the sum of (a) one-half of the difference between the Settlement
Amount of the party with the higher Settlement Amount ("X") and the Settlement
Amount of the party with the lower Settlement Amount ("Y") and (b) the
Termination Currency Equivalent of the Unpaid Amounts owing to X less (II) the
Termination Currency Equivalent of the Unpaid Amounts owing to Y; and
 

11

--------------------------------------------------------------------------------



(B)    if Loss applies, each party will determine its Loss in respect of this
Agreement (or, if fewer than all the Transactions are being terminated, in
respect of all Terminated Transactions) and an amount will be payable equal to
one-half of the difference between the Loss of the party with the higher Loss
("X") and the Loss of the party with the lower Loss ("Y").
 
If the amount payable is a positive number, Y will pay it to X; if it is a
negative number, X will pay the absolute value of that amount to Y.
 
(iii)    Adjustment for Bankruptcy. In circumstances where an Early Termination
Date occurs because "Automatic Early Termination" applies in respect of a party,
the amount determined under this Section 6(e) will be subject to such
adjustments as are appropriate and permitted by law to reflect any payments or
deliveries made by one party to the other under this Agreement (and retained by
such other party) during the period from the relevant Early Termination Date to
the date for payment determined under Section 6(d)(ii).
 
(iv)    Pre-Estimate. The parties agree that if Market Quotation applies an
amount recoverable under this Section 6(e) is a reasonable pre-estimate of loss
and not a penalty. Such amount is payable for the loss of bargain and the loss
of protection against future risks and except as otherwise provided in this
Agreement neither party will be entitled to recover any additional damages as a
consequence of such losses.

 
7.    Transfer
 
Subject to Section 6(b)(ii), neither this Agreement nor any interest or
obligation in or under this Agreement may be transferred (whether by way of
security or otherwise) by either party without the prior written consent of the
other party, except that:-
 
(a)    a party may make such a transfer of this Agreement pursuant to a
consolidation or amalgamation with, or merger with or into, or transfer of all
or substantially all its assets to, another entity (but without prejudice to any
other right or remedy under this Agreement); and
 
(b)    a party may make such a transfer of all or any part of its interest in
any amount payable to it from a Defaulting Party under Section 6(e).
 
Any purported transfer that is not in compliance with this Section will be void.
 
8.    Contractual Currency
 
(a)    Payment in the Contractual Currency. Each payment under this Agreement
will be made in the relevant currency specified in this Agreement for that
payment (the "Contractual Currency"). To the extent permitted by applicable law,
any obligation to make payments under this Agreement in the Contractual Currency
will not be discharged or satisfied by any tender in any currency other than the
Contractual Currency, except to the extent such tender results in the actual
receipt by the party to which payment is owed, acting in a reasonable manner and
in good faith in converting the currency so tendered into the Contractual
Currency, of the full amount in the Contractual Currency of all amounts payable
in respect of this Agreement. If for any reason the amount in the Contractual
Currency so received falls short of the amount in the Contractual Currency
payable in respect of this Agreement, the party required to make the payment
will, to the extent permitted by applicable law, immediately pay such additional
amount in the Contractual Currency as may be necessary to compensate for the
shortfall. If for any reason the amount in the Contractual Currency so received
exceeds the amount in the Contractual Currency payable in respect of this
Agreement, the party receiving the payment will refund promptly the amount of
such excess.
 

12

--------------------------------------------------------------------------------



(b)    Judgments. To the extent permitted by applicable law, if any judgment or
order expressed in a currency other than the Contractual Currency is rendered
(i) for the payment of any amount owing in respect of this Agreement, (ii) for
the payment of any amount relating to any early termination in respect of this
Agreement or (iii) in respect of a judgment or order of another court for the
payment of any amount described in (i) or (ii) above, the party seeking
recovery, after recovery in full of the aggregate amount to which such party is
entitled pursuant to the judgment or order, will be entitled to receive
immediately from the other party the amount of any shortfall of the Contractual
Currency received by such party as a consequence of sums paid in such other
currency and will refund promptly to the other party any excess of the
Contractual Currency received by such party as a consequence of sums paid in
such other currency if such shortfall or such excess arises or results from any
variation between the rate of exchange at which the Contractual Currency is
converted into the currency of the judgment or order for the purposes of such
judgment or order and the rate of exchange at which such party is able, acting
in a reasonable manner and in good faith in converting the currency received
into the Contractual Currency, to purchase the Contractual Currency with the
amount of the currency of the judgment or order actually received by such party.
The term "rate of exchange" includes, without limitation, any premiums and costs
of exchange payable in connection with the purchase of or conversion into the
Contractual Currency.
 
(c)    Separate Indemnities. To the extent permitted by applicable law, these
indemnities constitute separate and independent obligations from the other
obligations in this Agreement, will be enforceable as separate and independent
causes of action, will apply notwithstanding any indulgence granted by the party
to which any payment is owed and will not be affected by judgment being obtained
or claim or proof being made for any other sums payable in respect of this
Agreement.
 
(d)    Evidence of Loss. For the purpose of this Section 8, it will be
sufficient for a party to demonstrate that it would have suffered a loss had an
actual exchange or purchase been made.
 
9.    Miscellaneous
 
(a)    Entire Agreement. This Agreement constitutes the entire agreement and
understanding of the parties with respect to its subject matter and supersedes
all oral communication and prior writings with respect thereto.
 
(b)    Amendments. No amendment, modification or waiver in respect of this
Agreement will be effective unless in writing (including a writing evidenced by
a facsimile transmission) and executed by each of the parties or confirmed by an
exchange of telexes or electronic messages on an electronic messaging system.
 

13

--------------------------------------------------------------------------------



(c)    Survival of Obligations. Without prejudice to Sections 2(a)(iii) and
6(c)(ii), the obligations of the parties under this Agreement will survive the
termination of any Transaction.
 
(d)    Remedies Cumulative. Except as provided in this Agreement, the rights,
powers, remedies and privileges provided in this Agreement are cumulative and
not exclusive of any rights, powers, remedies and privileges provided by law.
 
(e)    Counterparts and Confirmations.
 
(i)    This Agreement (and each amendment, modification and waiver in respect of
it) may be executed and delivered in counterparts (including by facsimile
transmission), each of which will be deemed an original.
 
(ii)    The parties intend that they are legally bound by the terms of each
Transaction from the moment they agree to those terms (whether orally or
otherwise). A Confirmation shall be entered into as soon as practicable and may
be executed and delivered in counterparts (including by facsimile transmission)
or be created by an exchange of telexes or by an exchange of electronic messages
on an electronic messaging system, which in each case will be sufficient for all
purposes to evidence a binding supplement to this Agreement. The parties will
specify therein or through another effective means that any such counterpart,
telex or electronic message constitutes a Confirmation.
 
(f)    No Waiver of Rights. A failure or delay in exercising any right, power or
privilege in respect of this Agreement will not be presumed to operate as a
waiver, and a single or partial exercise of any right, power or privilege will
not be presumed to preclude any subsequent or further exercise, of that right,
power or privilege or the exercise of any other right, power or privilege.
 
(g)    Headings. The headings used in this Agreement are for convenience of
reference only and are not to affect the construction of or to be taken into
consideration in interpreting this Agreement.
 
10.   Offices; Multibranch Parties
 
(a)    If Section 10(a) is specified in the Schedule as applying, each party
that enters into a Transaction through an Office other than its head or home
office represents to the other party that, notwithstanding the place of booking
office or jurisdiction of incorporation or organisation of such party, the
obligations of such party are the same as if it had entered into the Transaction
through its head or home office. This representation will be deemed to be
repeated by such party on each date on which a Transaction is entered into.
 
(b)    Neither party may change the Office through which it makes and receives
payments or deliveries for the purpose of a Transaction without the prior
written consent of the other party.
 
(c)    If a party is specified as a Multibranch Party in the Schedule, such
Multibranch Party may make and receive payments or deliveries under any
Transaction through any Office listed in the Schedule, and the Office through
which it makes and receives payments or deliveries with respect to a Transaction
will be specified in the relevant Confirmation.
 
11.   Expenses
 
A Defaulting Party will, on demand, indemnify and hold harmless the other party
for and against all reasonable out-of-pocket expenses, including legal fees and
Stamp Tax, incurred by such other party by reason of the enforcement and
protection of its rights under this Agreement or any Credit Support Document to
which the Defaulting Party is a party or by reason of the early termination of
any Transaction, including, but not limited to, costs of collection.
 

14

--------------------------------------------------------------------------------



12.   Notices
 
(a)    Effectiveness. Any notice or other communication in respect of this
Agreement may be given in any manner set forth below (except that a notice or
other communication under Section 5 or 6 may not be given by facsimile
transmission or electronic messaging system) to the address or number or in
accordance with the electronic messaging system details provided (see the
Schedule) and will be deemed effective as indicated:-
 
(i)    if in writing and delivered in person or by courier, on the date it is
delivered;
 
(ii)    if sent by telex, on the date the recipient's answerback is received;
 
(iii)   if sent by facsimile transmission, on the date that transmission is
received by a responsible employee of the recipient in legible form (it being
agreed that the burden of proving receipt will be on the sender and will not be
met by a transmission report generated by the sender's facsimile machine);
 
(iv)   if sent by certified or registered mail (airmail, if overseas) or the
equivalent (return receipt requested), on the date that mail is delivered or its
delivery is attempted; or
 
(v)    if sent by electronic messaging system, on the date that electronic
message is received,
 
unless the date of that delivery (or attempted delivery) or that receipt, as
applicable, is not a Local Business Day or that communication is delivered (or
attempted) or received, as applicable, after the close of business on a Local
Business Day, in which case that communication shall be deemed given and
effective on the first following day that is a Local Business Day.
 
(b)    Change of Addresses. Either party may by notice to the other change the
address, telex or facsimile number or electronic messaging system details at
which notices or other communications are to be given to it.
 
13.   Governing Law and Jurisdiction
 
(a)    Governing Law. This Agreement will he governed by and construed in
accordance with the law specified in the Schedule.
 
(b)    Jurisdiction. With respect to any suit, action or proceedings relating to
this Agreement ("Proceedings"), each party irrevocably:-
 
(i)    submits to the jurisdiction of the English courts, if this Agreement is
expressed to be governed by English law, or to the non-exclusive jurisdiction of
the courts of the State of New York and the United States District Court located
in the Borough of Manhattan in New York City, if this Agreement is expressed to
be governed by the laws of the State of New York; and
 
(ii)    waives any objection which it may have at any time to the laying of
venue of any Proceedings brought in any such court, waives any claim that such
Proceedings have been brought in an inconvenient forum and further waives the
right to object, with respect to such Proceedings, that such court does not have
any jurisdiction over such party.
 

15

--------------------------------------------------------------------------------


 
Nothing in this Agreement precludes either party from bringing Proceedings in
any other jurisdiction (outside, if this Agreement is expressed to be governed
by English law, the Contracting States, as defined in Section 1(3) of the Civil
Jurisdiction and Judgments Act 1982 or any modification, extension or
re-enactment thereof for the time being in force) nor will the bringing of
Proceedings in any one or more jurisdictions preclude the bringing of
Proceedings in any other jurisdiction.

(c)    Service of Process. Each party irrevocably appoints the Process Agent (if
any) specified opposite its name in the Schedule to receive, for it and on its
behalf, service of process in any Proceedings. If for any reason any party's
Process Agent is unable to act as such, such party will promptly notify the
other party and within 30 days appoint a substitute process agent acceptable to
the other party. The parties irrevocably consent to service of process given in
the manner provided for notices in Section 12. Nothing in this Agreement will
affect the right of either party to serve process in any other manner permitted
by law.
 
(d)    Waiver of Immunities. Each party irrevocably waives, to the fullest
extent permitted by applicable law, with respect to itself and its revenues and
assets (irrespective of their use or intended use), all immunity on the grounds
of sovereignty or other similar grounds from (i) suit, (ii) jurisdiction of any
court, (iii) relief by way of injunction, order for specific performance or for
recovery of property, (iv) attachment of its assets (whether before or after
judgment) and (v) execution or enforcement of any judgment to which it or its
revenues or assets might otherwise be entitled in any Proceedings in the courts
of any jurisdiction and irrevocably agrees, to the extent permitted by
applicable law, that it will not claim any such immunity in any Proceedings.
 
14.   Definitions
 
As used in this Agreement:-
 
"Additional Termination Event" has the meaning specified in Section 5(b).
 
"Affected Party" has the meaning specified in Section 5(b).
 
"Affected Transactions" means (a) with respect to any Termination Event
consisting of an Illegality, Tax Event or Tax Event Upon Merger, all
Transactions affected by the occurrence of such Termination Event and (b) with
respect to any other Termination Event, all Transactions.
 
"Affiliate" means, subject to the Schedule, in relation to any person, any
entity controlled, directly or indirectly, by the person, any entity that
controls, directly or indirectly, the person or any entity directly or
indirectly under common control with the person. For this purpose, "control" of
any entity or person means ownership of a majority of the voting power of the
entity or person.
 
"Applicable Rate" means:-
 
(a)    in respect of obligations payable or deliverable (or which would have
been but for Section 2(a)(iii)) by a Defaulting Party, the Default Rate;
 
(b)    in respect of an obligation to pay an amount under Section 6(e) of either
party from and after the date (determined in accordance with Section 6(d)(ii))
on which that amount is payable, the Default Rate;
 
(c)    in respect of all other obligations payable or deliverable (or which
would have been but for Section 2(a)(iii)) by a Non-defaulting Party, the
Non-default Rate; and
 
(d)    in all other cases, the Termination Rate.
 

16

--------------------------------------------------------------------------------



"Burdened Party" has the meaning specified in Section 5(b).
 
"Change in Tax Law" means the enactment, promulgation, execution or ratification
of, or any change in or amendment to, any law (or in the application or official
interpretation of any law) that occurs on or after the date on which the
relevant Transaction is entered into.
 
"consent" includes a consent, approval, action, authorisation, exemption,
notice, filing, registration or exchange control consent.
 
"Credit Event Upon Merger" has the meaning specified in Section 5(b).
 
"Credit Support Document" means any agreement or instrument that is specified as
such in this Agreement.
 
"Credit Support Provider" has the meaning specified in the Schedule.
 
"Default Rate" means a rate per annum equal to the cost (without proof or
evidence of any actual cost) to the relevant payee (as certified by it) if it
were to fund or of funding the relevant amount plus 1% per annum.
 
"Defaulting Party" has the meaning specified in Section 6(a).
 
"Early Termination Date" means the date determined in accordance with Section
6(a) or 6(b)(iv).
 
"Event of Default" has the meaning specified in Section 5(a) and, if applicable,
in the Schedule.


"Illegality" has the meaning specified in Section 5(b).
 
"Indemnifiable Tax" means any Tax other than a Tax that would not be imposed in
respect of a payment under this Agreement but for a present or former connection
between the jurisdiction of the government or taxation authority imposing such
Tax and the recipient of such payment or a person related to such recipient
(including, without limitation, a connection arising from such recipient or
related person being or having been a citizen or resident of such jurisdiction,
or being or having been organised, present or engaged in a trade or business in
such jurisdiction, or having or having had a permanent establishment or fixed
place of business in such jurisdiction, but excluding a connection arising
solely from such recipient or related person having executed, delivered,
performed its obligations or received a payment under, or enforced, this
Agreement or a Credit Support Document).
 
"law" includes any treaty, law, rule or regulation (as modified, in the case of
tax matters, by the practice of any relevant governmental revenue authority) and
"lawful" and "unlawful" will be construed accordingly.
 
"Local Business Day" means, subject to the Schedule, a day on which commercial
banks are open for business (including dealings in foreign exchange and foreign
currency deposits) (a) in relation to any obligation under Section 2(a)(i), in
the place(s) specified in the relevant Confirmation or, if not so specified, as
otherwise agreed by the parties in writing or determined pursuant to provisions
contained, or incorporated by reference, in this Agreement, (b) in relation to
any other payment, in the place where the relevant account is located and, if
different, in the principal financial centre, if any, of the currency of such
payment, (c) in relation to any notice or other communication, including notice
contemplated under Section 5(a)(i), in the city specified in the address for
notice provided by the recipient and, in the case of a notice contemplated by
Section 2(b), in the place where the relevant new account is to be located and
(d) in relation to Section 5(a)(v)(2), in the relevant locations for performance
with respect to such Specified Transaction.
 
"Loss" means, with respect to this Agreement or one or more Terminated
Transactions, as the case may be, and a party, the Termination Currency
Equivalent of an amount that party reasonably determines in good faith to be its
total losses and costs (or gain, in which case expressed as a negative number)
in connection with this Agreement or that Terminated Transaction or group of
Terminated Transactions, as the case may be, including any loss of bargain, cost
of funding or, at the election of such party but without duplication, loss or
cost incurred as a result of its terminating, liquidating, obtaining or
reestablishing any hedge or related trading position (or any gain resulting from
any of them). Loss includes losses and costs (or gains) in respect of any
payment or delivery required to have been made (assuming satisfaction of each
applicable condition precedent) on or before the relevant Early Termination Date
and not made, except, so as to avoid duplication, if Section 6(e)(i)(1) or (3)
or 6(e)(ii)(2)(A) applies. Loss does not include a party's legal fees and
out-of-pocket expenses referred to under Section 11. A party will determine its
Loss as of the relevant Early Termination Date, or, if that is not reasonably
practicable, as of the earliest date thereafter as is reasonably practicable. A
party may (but need not) determine its Loss by reference to quotations of
relevant rates or prices from one or more leading dealers in the relevant
markets.
 

17

--------------------------------------------------------------------------------



"Market Quotation" means, with respect to one or more Terminated Transactions
and a party making the determination, an amount determined on the basis of
quotations from Reference Market-makers. Each quotation will be for an amount,
if any, that would be paid to such party (expressed as a negative number) or by
such party (expressed as a positive number) in consideration of an agreement
between such party (taking into account any existing Credit Support Document
with respect to the obligations of such party) and the quoting Reference
Market-maker to enter into a transaction (the "Replacement Transaction") that
would have the effect of preserving for such party the economic equivalent of
any payment or delivery (whether the underlying obligation was absolute or
contingent and assuming the satisfaction of each applicable condition precedent)
by the parties under Section 2(a)(i) in respect of such Terminated Transaction
or group of Terminated Transactions that would, but for the occurrence of the
relevant Early Termination Date, have been required after that date. For this
purpose, Unpaid Amounts in respect of the Terminated Transaction or group of
Terminated Transactions are to be excluded but, without limitation, any payment
or delivery that would, but for the relevant Early Termination Date, have been
required (assuming satisfaction of each applicable condition precedent) after
that Early Termination Date is to be included. The Replacement Transaction would
be subject to such documentation as such party and the Reference Market-maker
may, in good faith, agree. The party making the determination (or its agent)
will request each Reference Market-maker to provide its quotation to the extent
reasonably practicable as of the same day and time (without regard to different
time zones) on or as soon as reasonably practicable after the relevant Early
Termination Date. The day and time as of which those quotations are to be
obtained will be selected in good faith by the party obliged to make a
determination under Section 6(e), and, if each party is so obliged, after
consultation with the other. If more than three quotations are provided, the
Market Quotation will be the arithmetic mean of the quotations, without regard
to the quotations having the highest and lowest values. If exactly three such
quotations are provided, the Market Quotation will be the quotation remaining
after disregarding the highest and lowest quotations. For this purpose, if more
than one quotation has the same highest value or lowest value, then one of such
quotations shall be disregarded. If fewer than three quotations are provided, it
will be deemed that the Market Quotation in respect of such Terminated
Transaction or group of Terminated Transactions cannot be determined.
 
"Non-default Rate" means a rate per annum equal to the cost (without proof or
evidence of any actual cost) to the Non-defaulting Party (as certified by it) if
it were to fund the relevant amount.
 
"Non-defaulting Party" has the meaning specified in Section 6(a).
 
"Office" means a branch or office of a party, which may be such party's head or
home office.
 

18

--------------------------------------------------------------------------------



"Potential Event of Default" means any event which, with the giving of notice or
the lapse of time or both, would constitute an Event of Default.
 
"Reference Market-makers" means four leading dealers in the relevant market
selected by the party determining a Market Quotation in good faith (a) from
among dealers of the highest credit standing which satisfy all the criteria that
such party applies generally at the time in deciding whether to offer or to make
an extension of credit and (b) to the extent practicable, from among such
dealers having an office in the same city.
 
"Relevant Jurisdiction" means, with respect to a party, the jurisdictions (a) in
which the party is incorporated, organised, managed and controlled or considered
to have its seat, (b) where an Office through which the party is acting for
purposes of this Agreement is located, (c) in which the party executes this
Agreement and (d) in relation to any payment, from or through which such payment
is made.
 
"Scheduled Payment Date" means a date on which a payment or delivery is to be
made under Section 2(a)(i) with respect to a Transaction.
 
"Set-off" means set-off, offset, combination of accounts, right of retention or
withholding or similar right or requirement to which the payer of an amount
under Section 6 is entitled or subject (whether arising under this Agreement,
another contract, applicable law or otherwise) that is exercised by, or imposed
on, such payer.
 
"Settlement Amount" means, with respect to a party and any Early Termination
Date, the sum of:-
 
(a)    the Termination Currency Equivalent of the Market Quotations (whether
positive or negative) for each Terminated Transaction or group of Terminated
Transactions for which a Market Quotation is determined; and
 
(b)    such party's Loss (whether positive or negative and without reference to
any Unpaid Amounts) for each Terminated Transaction or group of Terminated
Transactions for which a Market Quotation cannot be determined or would not (in
the reasonable belief of the party making the determination) produce a
commercially reasonable result.
 
"Specified Entity" has the meaning specified in the Schedule.
 
"Specified Indebtedness" means, subject to the Schedule, any obligation (whether
present or future, contingent or otherwise, as principal or surety or otherwise)
in respect of borrowed money.
 
"Specified Transaction" means, subject to the Schedule, (a) any transaction
(including an agreement with respect thereto) now existing or hereafter entered
into between one party to this Agreement (or any Credit Support Provider of such
party or any applicable Specified Entity of such party) and the other party to
this Agreement (or any Credit Support Provider of such other party or any
applicable Specified Entity of such other party) which is a rate swap
transaction, basis swap, forward rate transaction, commodity swap, commodity
option, equity or equity index swap, equity or equity index option, bond option,
interest rate option, foreign exchange transaction, cap transaction, floor
transaction, collar transaction, currency swap transaction, cross-currency rate
swap transaction, currency option or any other similar transaction (including
any option with respect to any of these transactions), (b) any combination of
these transactions and (c) any other transaction identified as a Specified
Transaction in this Agreement or the relevant confirmation.
 
"Stamp Tax" means any stamp, registration, documentation or similar tax.
 
"Tax" means any present or future tax, levy, impost, duty, charge, assessment or
fee of any nature (including interest, penalties and additions thereto) that is
imposed by any government or other taxing authority in respect of any payment
under this Agreement other than a stamp, registration, documentation or similar
tax.
 

19

--------------------------------------------------------------------------------



"Tax Event" has the meaning specified in Section 5(b).
 
"Tax Event Upon Merger" has the meaning specified in Section 5(b).
 
"Terminated Transactions" means with respect to any Early Termination Date (a)
if resulting from a Termination Event, all Affected Transactions and (b) if
resulting from an Event of Default, all Transactions (in either case) in effect
immediately before the effectiveness of the notice designating that Early
Termination Date (or, if "Automatic Early Termination" applies, immediately
before that Early Termination Date).
 
"Termination Currency" has the meaning specified in the Schedule.
 
"Termination Currency Equivalent" means, in respect of any amount denominated in
the Termination Currency, such Termination Currency amount and, in respect of
any amount denominated in a currency other than the Termination Currency (the
"Other Currency"), the amount in the Termination Currency determined by the
party making the relevant determination as being required to purchase such
amount of such Other Currency as at the relevant Early Termination Date, or, if
the relevant Market Quotation or Loss (as the case may be), is determined as of
a later date, that later date, with the Termination Currency at the rate equal
to the spot exchange rate of the foreign exchange agent (selected as provided
below) for the purchase of such Other Currency with the Termination Currency at
or about 11:00 a.m. (in the city in which such foreign exchange agent is
located) on such date as would be customary for the determination of such a rate
for the purchase of such Other Currency for value on the relevant Early
Termination Date or that later date. The foreign exchange agent will, if only
one party is obliged to make a determination under Section 6(e), be selected in
good faith by that party and otherwise will be agreed by the parties.
 
"Termination Event" means an Illegality, a Tax Event or a Tax Event Upon Merger
or, if specified to be applicable, a Credit Event Upon Merger or an Additional
Termination Event.
 
"Termination Rate" means a rate per annum equal to the arithmetic mean of the
cost (without proof or evidence of any actual cost) to each party (as certified
by such party) if it were to fund or of funding such amounts.
 
"Unpaid Amounts" owing to any party means, with respect to an Early Termination
Date, the aggregate of (a) in respect of all Terminated Transactions, the
amounts that became payable (or that would have become payable but for Section
2(a)(iii)) to such party under Section 2(a)(i) on or prior to such Early
Termination Date and which remain unpaid as at such Early Termination Date and
(b) in respect of each Terminated Transaction, for each obligation under Section
2(a)(i) which was (or would have been but for Section 2(a)(iii)) required to be
settled by delivery to such party on or prior to such Early Termination Date and
which has not been so settled as at such Early Termination Date, an amount equal
to the fair market value of that which was (or would have been) required to be
delivered as of the originally scheduled date for delivery, in each case
together with (to the extent permitted under applicable law) interest, in the
currency of such amounts, from (and including) the date such amounts or
obligations were or would have been required to have been paid or performed to
(but excluding) such Early Termination Date, at the Applicable Rate. Such
amounts of interest will be calculated on the basis of daily compounding and the
actual number of days elapsed. The fair market value of any obligation referred
to in clause (b) above shall be reasonably determined by the party obliged to
make the determination under Section 6(e) or, if each party is so obliged, it
shall be the average of the Termination Currency Equivalents of the fair market
values reasonably determined by both parties.
 

20

--------------------------------------------------------------------------------



IN WITNESS WHEREOF the parties have executed this document on the respective
dates specified below with effect from the date specified on the first page of
this document.


PARTY A
 
Signed in Sydney on the 28th day of May 2007 for Commonwealth Bank of Australia
by its duly appointed Attorney under Power of Attorney dated 03.11.2005
Registered Book 4475 No. 35 who declares that he/she has not received notice of
revocation of the power



In the presence of
 
Witness:/s/ Jaqueline De Lacy        
Attorney:/s/ Karen Freeman        
   
Name: Jaqueline De Lacy
Name: Karen Freeman
   
Title: Global Markets Documentation
Title: Global Markets Documentation
   
Date: 28 May 2007
Date:



 
PARTY B
 
Signed by Perpetual Limited
by its attorney who declares that he/she has not received notice of revocation
of the power

 
In the presence of
 
Witness:/s/ Sarah Craven        
Attorney:/s/ Craig Cullen        
   
Name: Sarah Craven
Name: Craig Cullen
   
Title: Manager
Title: Assistant Manager
   
Date:
Date:



 
 

21

--------------------------------------------------------------------------------



 
THE MANAGER
 
Signed by ME Portfolio Management Limited
by its attorney who declares that he/she has not received notice of revocation
of the power.

 
In the presence of
 
Witness:/s/ Antonia Leung        
Attorney:/s/ Timothy D. Barton        
   
Name: Antonia Leung
Name: Timothy D. Barton
   
Title: Secretary
Title: Attorney
   
Date: 28 May 2007
Date: 28 May 2007


22

--------------------------------------------------------------------------------




SCHEDULE
to the
Master Agreement (1992 ISDA Multi-Currency Cross Border)

 
dated as of 28 May 2007
 
between

 
Commonwealth Bank of Australia ABN 48 123 123 124
("Party A")
 
and
 
Perpetual Limited ABN 86 000 431 827
in its capacity as trustee of the Securitisation Fund 
("Party B")
 
and

 
ME Portfolio Management Limited ABN 79 005 964 134
in its capacity as manager of the Securitisation Fund
("Manager")
 



page 1

--------------------------------------------------------------------------------




Part 1.
Termination Provisions

 
(a)
"Specified Entity" means:

 

 
(i)
in relation to Party A for the purposes of:

 

 
Section 5(a)(v):
Nil

 

 
Section 5(a)(vi):
Nil

 

 
Section 5(a)(vii):
Nil

 

 
Section 5(b)(iv):
Nil

 
and
 

 
(ii)
in relation to Party B for the purposes of:

 

 
Section 5(a)(v):
Nil

 

 
Section 5(a)(vi):
Nil

 

 
Section 5(a)(vii):
Nil

 

 
Section 5(b)(iv):
Nil

 
(b)
"Specified Transaction" will have the meaning specified in Section 14.

 
(c)
The following provisions of Section 5 will not apply to Party A or Party B:

 

 
(i)
Section 5(a)(ii)

 
Section 5(a)(iii)
 
Section 5(a)(iv)
 
Section 5(a)(v)
 
Section 5(a)(vi)
 
Section 5(a)(viii)
 
Section 5(b)(iii)
 
Section 5(b)(iv)
 

 
(ii)
Section 5(b)(ii) will not apply to Party A as the sole Affected Party (subject
to Part 1(n)(iii) of this Schedule).

 
(d)
Event of Default. Delete Section 5(a)(i) and insert instead:

 

 
“(i)
Failure to Pay or Deliver: Failure by the party to make, when due, any payment
under this Agreement or delivery under Section 2(a)(i) or Section 2(e) required
to be made by it if such failure is not remedied at or before 10.00am on the
tenth Local Business Day after notice of such failure is given to the party;”.

 
(e)
The “Bankruptcy” provisions of Section 5(a)(vii) are replaced by:

 
“An Insolvency Event (as defined in the Security Trust Deed) has occurred in
respect of Party A (which will be the Defaulting Party) or Party B (which will
be the Defaulting Party)”.
 
However the parties agree for the purposes of this Agreement that the occurrence
of an Insolvency Event (as defined in the Security Trust Deed) in respect of
Party B will not constitute an Event of Default provided that:
 

page 2

--------------------------------------------------------------------------------




 
(i)
within 30 Local Business Days of that occurrence, Party A, Party B and the
Manager are able to procure the novation of this Agreement and all Transactions
under this Agreement to a third party;

 

 
(ii)
the Designated Rating Agencies confirm that the novation will not cause a
reduction or withdrawal of the rating of the Notes; and

 

 
(iii)
Party A, Party B and the Manager agree to execute a novation agreement in a form
agreed between the parties.

 
For the avoidance of doubt, the occurrence of an Insolvency Event in respect of
Party B in its personal capacity shall not constitute an Event of Default.
 
(f)
"Automatic Early Termination". The provisions of Section 6(a) will not apply to
Party A nor to Party B.

 
(g)
Payments on Early Termination. For the purpose of Section 6(e):

 

 
(i)
Market Quotation will apply.

 

 
(ii)
The Second Method will apply.

 
(h)
"Termination Currency" means Australian Dollars.

 
(i)
Additional Termination Event will apply. The following shall constitute an
Additional Termination Event:

 

 
(i)
Party B becomes obliged to make a withholding or deduction in respect of any
Notes and the Notes are redeemed as a result (in which case both Party A and
Party B shall be the Affected Party).

 

 
(ii)
An Event of Default (as defined in the Security Trust Deed) occurs and the
Security Trustee has declared, in accordance with the Security Trust Deed, the
Notes immediately due and payable (in which case, Party B is the Affected
Party).

 

 
(iii)
Party A fails to comply with the requirements of Part 5(q) of this Schedule (in
which case Party A shall be the Affected Party).

 

 
(iv)
Party A fails to comply with the requirements of Part 5(u) of this Schedule (in
which case Party A shall be the Affected Party).

 
(j)
Notice to terminate. Section 6 is amended by replacing “20 days” in line 3 with
“5 Local Business Days”.

 
(k)
Transfer to Avoid Termination Event. In Section 6(b)(ii), after the words
“another of its Offices or Affiliates” on the seventh line add “(in respect of
which the Designated Rating Agencies confirm that the transfer will not cause a
reduction or withdrawal of the ratings for the Notes, if any)”.

 
(l)
Early Termination. In Section 6:

 

 
(i)
add the following sentence at the end of the first paragraph of Section
6(b)(ii):

 
“However, if Party B is the Affected Party, then Party B will only be obliged to
make such efforts to effect a transfer in accordance with this Section 6(b)(ii)
as it is able to make by application of funds available for such application in
accordance with the provisions of the Master Trust Deed” and the Supplementary
Bond Terms Notice.
 

 
(ii)
add the following sentence at the end of the second paragraph of Section
6(b)(ii):

 
“so long as the transfer in respect of that Transaction would not lead to a
rating downgrade, or rating withdrawal, of any rated debt of Party B that is
secured under the Security Trust Deed. However, if Party A is that other party
it must, if so requested by Party B, use reasonable efforts to make such a
transfer to an Affiliate (as that expression is defined in Section 14) at the
expense of Party B in its capacity as trustee of the Securitisation Fund and
such expense will be an expense of the Securitisation Fund.”;
 

page 3

--------------------------------------------------------------------------------




 
(iii)
add the following sentence at the end of the last paragraph of Section 6(b)(ii):

 
“However, consent may be withheld if the other party considers that its credit
exposure to the transferor would be adversely affected by the transfer.”
 
(m)
No Set Off. Delete the last sentence of the first paragraph in Section 6(e).

 
(n)
Restricted Termination Rights. Add a new Section 6(aa) as follows:

 
“(aa)  Restricted Termination Rights
 

 
(i)
Termination by Party B. Party B must not designate an Early Termination Date
without the prior written consent of the Note Trustee (if applicable).

 

 
(ii)
Consultation. Each Party may only designate an Early Termination Date following
prior consultation with the other Party as to the timing of the Early
Termination Date. Subject to its duties under the Master Trust Deed and the
Supplementary Bond Terms Notice, Party B may exercise its rights only on the
instructions of the Note Trustee (if applicable) and only after consultation
between Party A and the Note Trustee (if applicable). Party B may only designate
an Early Termination Date at the direction of the Manager.

 

 
(iii)
Party A’s limited rights in relation to Tax Event.

 

 
(a)
Notwithstanding Part 1(c)(ii) of this Schedule, Party A may designate an Early
Termination Date if it is an Affected Party following a Tax Event but only if
all Notes will be redeemed at the full amount of the Invested Amount (or if the
Noteholders by Extraordinary Resolution have so agreed, at a lesser amount)
together with accrued interest to (but excluding) the date of redemption.

 

 
(b)
If a Tax Event occurs where Party A is the Affected Party and Party A is unable
to transfer all its rights and obligations under this Agreement and each
Transaction to an Affiliate pursuant to Section 6(b)(ii), Party A may, at its
cost, transfer all its rights, powers and privileges and all its unperformed and
future obligations under this Agreement and each Transaction to any person
provided that each Designated Rating Agency has confirmed in writing that the
transfer will not result in a reduction, qualification or withdrawal of the
credit ratings then assigned by them to the Notes.

 

 
(iv)
Transfer where Party B does not gross-up. If any payment by Party B to Party A
under this Agreement is, or is likely to be, made subject to any deduction or
withholding on account of Tax, Party B will use reasonable endeavours to procure
the transfer of its obligations under this Agreement in respect of each Affected
Transaction to a third party, which is incorporated in another jurisdiction,
approved by Party A and the Note Trustee (if applicable) and in respect of which
the Designated Rating Agencies confirm that such transfer to such party will not
cause a reduction or withdrawal of the rating of the Notes”.

 

page 4

--------------------------------------------------------------------------------



 

Part 2.
Tax Representations

 
(a)
Payer Representations. 

 
For the purpose of Section 3(e), Party A and Party B each make the
representation specified below:
 
It is not required by any applicable law, as modified by the practice of any
relevant governmental revenue authority, of any Relevant Jurisdiction to make
any deduction or withholding for or on account of any Tax from any payment
(other than interest under Section 2(e), Section 6(d)(ii) or Section 6(e)) to be
made by it to the other party under this Agreement. In making this
representation, it may rely on:
 

 
(i)
the accuracy of any representations made by the other party pursuant to Section
3(f);

 

 
(ii)
the satisfaction of the agreement of the other party contained in Section
4(a)(i) or Section 4(a)(iii) and the accuracy and effectiveness of any document
provided by the other party pursuant to Section 4(a)(i) or Section 4(a)(iii);
and

 

 
(iii)
the satisfaction of the agreement of the other party contained in Section 4(d),

 
provided that it shall not be a breach of this representation where reliance is
placed on Part 2(a)(ii) above and the other party does not deliver a form or
document under Section 4(a)(iii) by reason of material prejudice to its legal or
commercial position.
 
(b)
Payee Tax Representations.

 
For the purpose of Section 3(f):
 
Each of Party A and Party B represents that it is an Australian resident and
does not derive the payments under this Agreement in part or whole in carrying
on business in a country outside Australia at or through a permanent
establishment of itself in that country.
 

page 5

--------------------------------------------------------------------------------


 

Part 3.
Documents to be Delivered



For the purposes of Section 4(a)(i) and Section 4(a)(ii), each party agrees to
deliver the following documents, as applicable:
 
(a)
Tax forms, documents or certificates to be delivered are:

 
Party required to deliver document
Form/Document/Certificate
Date by which document to be delivered
     
Party A, Party B and the Manager
Any document or certificate reasonably required or reasonably requested by a
party in connection with its obligations to make a payment under this Agreement
which would enable that party to make the payment free from any deduction or
withholding for or on account of Tax or as would reduce the rate at which
deduction or withholding for or on account of Tax is applied to that payment.
As soon as reasonably practicable following a request by the other party.

 
(b)
Other documents to be delivered are:

 
Party required to deliver document
Form/Document/Certificate
Date by which document to be delivered

 
Party A, Party B and the Manager
A list of authorised signatories for the party and evidence satisfactory in form
and substance to the other party of the authority of the authorised signatories
of the party to execute this Agreement and each Confirmation on behalf of the
party.
At the execution of this Agreement and thereafter promptly upon any change in
authorised persons or upon request.
     
Party A
A copy of the most recent annual report of the party containing consolidated
financial statements, certified by independent public accountants and prepared
in accordance with accounting principles that are generally accepted in the
country which Party A is organised, and such other public information respecting
its condition or operations, financial or otherwise, as the other party may
reasonably request from time to time.
Upon reasonable request by Party B or the Manager.
     



page 6

--------------------------------------------------------------------------------


 
Party required to deliver document
Form/Document/Certificate
Date by which document to be delivered

 
Party A
The financial data relating to Party A required to be disclosed by the Manager
in the Manager's reasonable judgment pursuant to Item 1115(b)(1) of Regulation
AB and relevant auditor's consents relating to such financial data.
If the Manager notifies Party A that the significance percentage as computed by
the Manager in accordance with Regulation AB is or becomes 8% or greater, in
accordance with Part 5(u).
     
Party A
The financial statements relating to Party A required to be disclosed by the
Manager in the Manager's reasonable judgment pursuant to Item 1115(b)(2) of
Regulation AB and relevant auditor's consents relating to such financial
statements.
If the Manager notifies Party A that the significance percentage as computed by
the Manager in accordance with Regulation AB is or becomes 18% or greater, in
accordance with Part 5(u).
     
Party A
A certificate of an authorised person of Party A certifying that (i) the
information provided by Party A to the Manager for use in a prospectus and (ii)
the financial data or financial statements as may be required above (A) are true
and accurate in all material respects, (B) do not contain any untrue statement
of a material fact and (C) do not omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading.
At the execution of this Agreement in relation to the information provided by
Party A to the Manager for use in a prospectus and thereafter upon the provision
of any financial data or financial statements as may be required above.
     
The Manager
Copies of any reports or accounts relating to the Securitisation Fund as are
produced for distribution to Noteholders or presentation to the Board of
Directors of the Manager and such other information in the Manager’s control
regarding the financial condition and business operations of the Securitisation
Fund as Party A may reasonably require from time to time.
Upon reasonable request by Party A subject to not being obliged to deliver any
document if to do so would breach or infringe any law or legally binding
obligation or restraint.
     
The Manager
A copy of the Master Trust Deed certified to be a true copy by two authorised
signatories of the Manager.
The date of this Agreement.
     



page 7

--------------------------------------------------------------------------------


 
 
Party required to deliver document
Form/Document/Certificate
Date by which document to be delivered

 
The Manager
A copy of any document amending or varying the terms of the Master Trust Deed
certified to be a true copy by two authorised signatories of the Manager.
Promptly upon any such document becoming effective in accordance with its terms.
     
The Manager
A copy of the Security Trust Deed and any disclosure document relating to Notes
in connection with the Securitisation Fund certified to be a true copy by two
authorised signatories of the Manager.
5 Local Business Days prior to the date of the first Transaction made under this
Agreement.
     



Each of the documents in Part 3(a) and Part 3(b) of this Schedule are covered by
the representation contained in Section 3(d).
 
 
page 8

--------------------------------------------------------------------------------




 

Part 4.
Miscellaneous

 
(a)
Addresses for Notices. For the purpose of Section 12(a):

 

 
(i)
Address for notices or communications to Party A:

 
Address
Level 1, 120 Pitt Street

Sydney, NSW 2000

 
Attention:
Executive Manager, Global Markets Documentation

 
Facsimile No:
(612) 9312 0106

 
Telephone No:
(612) 9312 0522

 

 
(ii)
Address for notices or communications to Party B:

 
Address:
Level 12, 123 Pitt Street

Sydney NSW 2000

 
Attention:
Manager, Securitisation

 
Telephone:
(612) 9229 9000

 
Facsimile:
(612) 9221 7870

 

 
(iii)
Address for notices or communications to the Manager:

 
Address:
Level 16, 360 Collins Street

Melbourne VIC 3000

 
Attention:
Settlements Officer

 
Telephone:
(613) 9605 6200

 
Facsimile No.
(613) 9605 6228

 
(b)
Process Agent. For the purpose of Section 13(c):

 

 
Party A:
Not Applicable

 

 
Party B:
Not applicable

 

 
The Manager:
Not applicable

 
(c)
Offices. The provisions of Section 10(a) will apply to this Agreement.

 
(d)
Multibranch Party. For the purposes of Section 10(c):

 
Party A is a Multibranch Party and may act through its Sydney and Melbourne
offices.
 
Party B is not a Multibranch Party.
 
(e)
Calculation Agent. The Calculation Agent is Party A, unless otherwise specified
in a Confirmation in relation to the relevant Transaction.

 
(f)
Credit Support Document. Details of any Credit Support Document:

 
(i) In relation to Party A:   Nil.
 
(ii) In relation to Party B:   Security Trust Deed.
 
(g)
Credit Support Provider. Credit Support Provider means:

 
(i) In relation to Party A:   Nil.


page 9

--------------------------------------------------------------------------------


 
(ii) In relation to Party B:   Nil.
 
(h)
Governing Law. This Agreement will be governed by, and construed in accordance
with the laws in force in the State of New South Wales and each party submits to
the non-exclusive jurisdiction of the courts of that State without reference to
choice of law doctrine. Section 13(b)(i) is deleted and replaced with the
following:

 

 
“(i)
submits to the non-exclusive jurisdiction of the courts of New South Wales and
courts of appeal from them and a reference in Section 13(b)(ii) to “such court”
is a reference to those courts”.

 
(i)
Netting of Payments.

 
Section 2(c)(ii) will not apply to all Transactions.
 
(j)
"Affiliate" will have the meaning specified in Section 14. For the purpose of
Section 3(c) each of Party A, Party B and the Manager are deemed not to have any
Affiliates.

 


page 10

--------------------------------------------------------------------------------




 

Part 5.
Other Provisions

 
(a)
Application and ISDA Definitions.

 
Application. Every transaction between the parties is a Transaction governed by
the terms of this Agreement (and not any other master agreement) and forms part
of this Agreement unless the parties expressly agree in writing that this clause
is not to apply. This applies whether or not the parties refer to this Agreement
or state that the transaction is governed by the terms of any other master
agreement when entering into the transaction.
 
(b)
Payments. In:

 

 
(i)
Section 2(a)(i) add the following sentence:

 
“Each payment will be by way of exchange for the corresponding payment or
payments payable by the other party”.
 

 
(ii)
Section 2(a)(ii) insert immediately after the words “freely transferable funds”
the following words:

 
“, free of any set-off, counterclaim, deduction or withholding (except as
expressly provided in this Agreement)”.
 

 
(iii)
Section 2(a) immediately after Section 2(a)(iii) insert new paragraphs (iv) and
(v) as follows:

 

 
“(iv)
The condition precedent in Section 2(a)(iii)(1) does not apply to a payment due
to be made to a party if it has satisfied all its payment and delivery
obligations under Section 2(a)(i) and has no future payment or delivery
obligations, whether absolute or contingent under Section 2(a)(i).

 

 
(v)
Where:

 

 
(1)
payments are due pursuant to Section 2(a)(i) by Party A to Party B (the “Party A
Payment”) and by Party B to Party A (the “Party B Payment”) on the same day; and

 

 
(2)
the Security Trust Deed applicable to Party B’s obligations and entitlement
referred to in Section 2(a)(v)(1) has become, and remains at that time,
enforceable,

 
then Party A’s obligation to make the Party A Payment to Party B shall be
subject to the condition precedent (which shall be an “applicable condition
precedent” for the purpose of Section 2(a)(iii)(3)) that Party A first receives
either:
 

 
(3)
the Party B Payment; or

 

 
(4)
confirmation from Party B’s bank that it holds irrevocable instructions to
effect payment of the Party B payment and that funds are available to make that
payment”.

 

 
(iv)
Add the following new sentence to Section 2(b):

 
“Each new account so designated must be in the same legal and tax jurisdiction
as the original account.”
 
(c)
Section 3(a)(v) is modified by adding in the fourth line thereof the words
“including without limitation in the case of Party A being an authorised deposit
taking institution authorised to carry on banking business in the Commonwealth
of Australia, Section 13A(3) of the Banking Act 1959 (Cth) and Section 86 of the
Reserve Bank Act 1959 (Cth) or any amending or replacement legislation as may be
in effect” after the word “generally”.

 


page 11

--------------------------------------------------------------------------------




(d)
Additional Representations. In addition to the representations in Section 3, the
parties make the following representations:

 

 
(i)
Relationship between parties. Each party will be deemed to represent to the
other parties on the date on which it enters into a Transaction that (absent a
written agreement between the parties that expressly imposes affirmative
obligations to the contrary for the Transaction):

 

 
(a)
Non-reliance. It is acting for its own account (or, in the case of Party B, as
trustee of the Securitisation Fund), and it has made its own independent
decisions to enter into that Transaction and as to whether that Transaction is
appropriate or proper for it based upon its own judgment and in the case of
Party B, on the judgment of the Manager, and upon advice from such advisers as
it has deemed necessary. It is not relying on any communication (written or
oral) of the other party as investment advice or as a recommendation to enter
into that Transaction; it being understood that information and explanations
related to the terms and conditions of a Transaction shall not be considered
investment advice or a recommendation to enter into that Transaction. No
communication (written or oral) received from the other party shall be deemed to
be an assurance or guarantee as to the expected results of that Transaction.

 

 
(b)
Assessment and understanding. It is capable of assessing the merits of and
understanding (on its own behalf or through independent professional advice),
and understands and accepts, the terms, conditions and risks of that
Transaction. It is also capable of assuming, and assumes, the risks of that
Transaction.

 

 
(c)
Status of parties. Except as disclosed in paragraph (d)(i)(a) in relation to
Party B, the other party is not acting as a fiduciary or an adviser to it in
respect of that Transaction.

 

 
(ii)
Non Assignment. It has not assigned (whether absolutely, in equity or otherwise)
or declared any trust over or given any charge over any of its rights under this
Agreement or any Transaction (other than, in respect of Party B, the
Securitisation Fund created pursuant to the Master Trust Deed and the charge
given pursuant to the Security Trust Deed).

 

 
(iii)
Contracting as principal. Subject to Section 15, each Transaction has been
entered into by that party:

 

 
(a)
in the case of Party A, as principal and not otherwise; and

 

 
(b)
in the case of Party B, in its capacity as trustee of the Securitisation Fund
and not otherwise.

 
(e)
Transfer. Section 7 is deleted and replaced with the following:

 
“Transfer
 

 
(a)
Neither the interests nor obligations of either party in or under this Agreement
(including any Transaction) are capable of being assigned or transferred
(whether at law, in equity or otherwise and whether by way of security or
otherwise), charged or the subject of any trust or other fiduciary obligation
(other than, in respect of Party B, the trusts and fiduciary obligations created
pursuant to the Master Trust Deed and any charge created by the Security Trust
Deed). Any action by a party which purports to do any of these things is void.

 

 
(b)
Nothing in this Section 7:



page 12

--------------------------------------------------------------------------------


 

 
(i)
restricts the parties agreeing to a novation of the interests and obligations of
a party in or under this Agreement (including any Transaction) including, but
not limited to, for the purposes of giving effect to a transfer under Section
6(b)(ii);

 

 
(ii)
restricts a transfer by a party or any part of its interest in any amount
payable to it from a Defaulting Party under Section 6(e);

 

 
(iii)
restricts a transfer by a party after the other party has agreed to the
variation of this Agreement to the extent necessary to permit such transfer; or

 

 
(iv)
restricts a transfer by a Security Trustee pursuant to the exercise of its
powers under a Security Trust Deed.

 

 
(c)
Unless otherwise agreed by the parties, S&P, Moody’s and Fitch Ratings, any
transfer or assignment pursuant to this Section 7 must be made to an entity of
which each of these rating agencies have confirmed will not result in a
reduction or withdrawal of the then rating for any outstanding Notes by each of
those Designated Rating Agencies.

 
(d)   Each party acknowledges that the other party enters into this Agreement
and each Transaction on the basis that this Section 7 must be strictly observed
and is fundamental to the terms of this Agreement (including each Transaction).”
 
(f)
Amendment. In Section 9, add at the end of Section 9(b):

 
“Any amendment made under this Section 9(b) may only be made after S&P, and
Moody’s and Fitch Ratings have confirmed in writing that such proposed amendment
will not result in a reduction or withdrawal of the then rating of any
outstanding Notes by each of those Designated Rating Agencies.”
 
(g)
Notices: In Section 12:

 

 
(i)
delete Section 12(a)(iii) and insert instead:

 

 
“(iii)
if sent by facsimile, on production of a transmission report by the machine from
which the facsimile was sent which indicates that the facsimile was sent in its
entirety to the facsimile number of the recipient notified for the purpose of
this Section unless the recipient notifies the sender within one Local Business
Day of the facsimile being sent that the facsimile was not received in its
entirety in legible form;”.

 
(h)
Definitions: In Section 14:

 

 
(i)
Section 14 is renumbered as Section 14(a);

 

 
(ii)
delete the definition “Affected Transactions” and insert the following:

 
““Affected Transactions” means all Transactions.”;
 

 
(iii)
insert the following new definitions:

 
“Commission” means the United States Securities and Exchange Commission.
 
“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.
 
“Master Trust Deed” means a Master Trust Deed dated 4 July 1994 (as amended and
restated) made between the Manager (formerly called Superannuation Members’ Home
Loans Limited) as manager and Perpetual Limited (formerly called Perpetual
Trustees Australia Limited) as trustee, pursuant to which the trust funds,
collectively known as the “Superannuation Members’ Home Loans Trusts”, are
constituted, including the Securitisation Fund.


page 13

--------------------------------------------------------------------------------


 
“Rating Agency Confirmation” means, at any time, a confirmation from each
Designated Rating Agency that there will not be a downgrade or withdrawal of the
rating of any of the Notes at that time.
 
“Regulation AB” means Subpart 229.1100 - Asset Backed Securities (Regulation
AB), 17 C.F.R. §§ 229.1100-229.1123 as may be amended from time to time and
subject to such clarification and interpretation as have been provided by the
Commission in the adopting release (Asset-Backed Securities, Securities Act
Release No. 33-8518, 70 Fed. Reg. 1,506, 1,531 (Jan. 7, 2005)) or by the staff
of the Commission or as may be provided by the Commission or its staff from time
to time.
 
“Securities Act” means the United States Securities Act of 1933, as amended.
 
“Securitisation Fund” means the trust fund known as “SMHL Global Fund 2007-1”
created pursuant to the Master Trust Deed on 2 May 2007.
 
“Security Trust Deed” means the security trust deed dated 2 May 2007 between
Party B, the Manager, the Note Trustee and the Security Trustee.
 
“Security Trustee” means Perpetual Trustee Company Limited ABN 42 000 001 007,
as amended.
 
“significance percentage” has the meaning given to it in Item 1115 of Regulation
AB.
 
“Supplementary Bond Terms Notice” means the document entitled Supplementary
Bond: Terms Notice: SMHL Global Fund 2007-1 - Class A Notes and Class B Notes
dated or to be dated on or about 29 May 2007 between the Manager, the Security
Trustee, the Note Trustee and Party B.
 
“Swap Financial Disclosure” means, if the Manager determines reasonably and in
good faith that the significance percentage of this Agreement is or has become:
 
(a) 8% or more, the information set forth in Item 1115(b)(1) of Regulation AB
and auditor's consents relating to the information set forth in Item 1115(b)(1)
of Regulation AB; or
 
(b) 18% or more, the information set forth in Item 1115(b)(2) of Regulation AB
and auditor's consents relating to the information set forth in Item 1115(b)(2)
of Regulation AB.
 
“Swap Financial Disclosure Request” means a request by the Manager or Party B
for Party A to provide the Swap Financial Disclosure pursuant to Part 5(u)(ii)
of the Schedule to this Agreement.
 
“Wilful Default” in relation to Party B means a wilful default of this Agreement
by Party B:
 

 
(a)
other than a default which:

 

 
(i)
arises out of a breach of a Transaction Document by a person other than Party B
or any person referred to in Section 14(c) in relation to Party B;

 

 
(ii)
arises because some other act or omission is a precondition to the relevant act
or omission of Party B, and that other act or omission does not occur;

 

 
(iii)
is in accordance with a lawful court order or direction or is required by law;
or

 

 
(iv)
is in accordance with an instruction or direction given to it by any person in
circumstances where that person is authorised to do so by any Transaction
Document; and

 

 
(b)
in circumstances where had it not committed that default it would have been
entitled to recoupment, reimbursement or a right of indemnity for its costs and
expenses (if any) incurred in complying with the Master Trust Deed or the
Security Trust Deed from the Securitisation Fund.



page 14

--------------------------------------------------------------------------------


 

 
(iv)
Insert the following new Sections 14(b) and (c) after Section 14(a);

 

 
“(b)
Unless otherwise defined herein, terms defined in the Master Trust Deed and the
Security Trust Deed have the same meaning where used in this Agreement.

 

 
(c)
A reference to the “fraud”, “negligence” or “Wilful Default” of Party B means
the fraud, negligence or Wilful Default of Party B and of its officers or
employees, but not of its agents or delegates, unless Party B is liable for the
acts or omissions of such other person under the terms of this Agreement.”

 

 
(v)
Each of the following expressions has the meaning given to them in the
Supplementary Bond Terms Notice:

 
“Designated Rating Agency”
 
“Extraordinary Resolution”
 
“Invested Amount”
 
“Notes”
 
“Noteholder”
 
“Note Trustee”
 

 
(vi)
Where in this Agreement a word or expression is defined by reference to another
Transaction Document or there is a reference to another Transaction Document or
to a provision of another Transaction Document, any amendment to the meaning of
that word or expression or to that other Transaction Document will be of no
effect for the purposes of this Agreement unless and until the amendment is
consented to by all parties to this Agreement.

 
(i)    Master Trust Deed and Security Trust Deed:
 
Party B and the Manager acknowledge and agree that:
 

 
(i)
this Agreement and all Transactions under it constitute Secured Documents under
the Security Trust Deed;

 

 
(ii)
Party A is a Secured Creditor under the Security Trust Deed;

 

 
(iii)
Party B’s obligations under this Agreement and each Transaction under it
constitute Secured Moneys under the Security Trust Deed; and

 

 
(iv)
this Agreement is an “Interest Hedge” and a “Transaction Document” and Party A
is an “Interest Hedge Provider” in respect of the Securitisation Fund under the
Master Trust Deed.

 
(j)
Party B also represents to Party A the following representations (which
representations will be deemed to be repeated by Party B on each date on which a
Transaction is entered into) that:

 

 
(i)
Securitisation Fund Validly Created. The Securitisation Fund has been validly
created and is in existence at the time a Transaction is entered into in
relation to the Securitisation Fund.

 

 
(ii)
Sole Trustee. Party B has been validly appointed as trustee and is presently the
sole trustee of the Securitisation Fund.

 

 
(iii)
No Proceedings to remove. No notice has been given to Party B, and to Party B’s
knowledge no resolution has been passed, or direction or notice has been given,
removing Party B as trustee of the Securitisation Fund.



page 15

--------------------------------------------------------------------------------


 

 
(iv)
Power. Party B has power under the Master Trust Deed to enter into this
Agreement and the Security Trust Deed in its capacity as trustee of the
Securitisation Fund.

 

 
(v)
Good Title. Party B has title to the assets of the Securitisation Fund in
accordance with the requirements of the Transaction Documents and has the power
under the Master Trust Deed to mortgage or charge them in the manner provided in
the Security Trust Deed and those assets are free from all other prior
encumbrances save for the Prior Interest.

 

 
(vi)
Indemnity. Party B has not committed any fraud, negligence or Wilful Default
which would prejudice its right of indemnity out of the Securitisation Fund.

 
(k)   Procedures for Entering into Transactions.
 
Confirmation of Transactions. Transactions shall be created at the moment that
the parties agree sufficient particulars for completion of a Confirmation. With
respect to each Transaction entered into pursuant to this Agreement between
Party A and Party B, Party A shall, on or promptly after the relevant Trade
Date, send to Party B care of the Manager a Confirmation confirming that
Transaction and the Manager shall on behalf of Party B promptly then confirm the
accuracy of or request the correction of such Confirmation. The Manager shall
send to Party B a copy of such Confirmation.
 
(l)
Further Assurances. Each party shall, upon request by the other party (the
“requesting party”) at the expense of the requesting party, perform all such
acts and execute all such agreements, assurances and other documents and
instruments as the requesting party reasonably requires to assure and confirm
the rights and powers afforded, created or intended to be afforded or created,
under or in relation to this Agreement and each Transaction or other dealing
which occurs under or is contemplated by it.

 
(m)
Any reference to a:

 

 
(i)
“Swap Transaction” in the ISDA Definitions is deemed to be a reference to a
“Transaction” for the purpose of interpreting this Agreement or any
Confirmation; and

 

 
(ii)
“Transaction” in this Agreement or any Confirmation is deemed to be a reference
to a “Swap Transaction” for the purposes of interpreting the ISDA Definitions.

 
(n)   Consent to Recording.
 
Each Party
 
(i) consents to the recording of the telephone conversations of trading and
marketing personnel of the parties and their Affiliates in connection with this
Agreement or any potential Transaction; and
 
(ii) agrees to obtain any necessary consent of, and give notice of such
recording to, such personnel of it and its Affiliates; and
 
(iii) will provide transcripts of such recordings (if any) upon reasonable
request by another party; and
 
(iv) acknowledges that, to the extent permitted by applicable law, such
recordings and transcripts can be used as evidence by another party in any
dispute between them.
 
(o)
Consent to Information Disclosure.

 
Each party hereby consents to the communication and disclosure of all
information in respect of this Agreement, the Transactions and all matters
incidental hereto and thereto by the other party to (i) any other branches of
the other party; and (ii) all government and regulatory authorities as and when
required by such government and regulatory authorities.


page 16

--------------------------------------------------------------------------------


 
(p)
Consolidation of Transactions.

 

 
(i)
From time to time the Manager (on behalf of Party B) may, in respect of the
Securitisation Fund, request more than one Transaction to be consolidated into
one Transaction by notifying Party A of the Transactions to be consolidated and
Party A will issue a replacement Confirmation for that one consolidated
Transaction in substitution for the original Confirmation for the Transaction.

 

 
(ii)
Each such consolidation will be on such terms and conditions as agreed by Party
A, Party B and the Manager.

 

 
(iii)
Party B and the Manager agree to provide Party A with such financial and other
information in relation to the consolidation as Party A reasonably requires.

 
(q)
Ratings Downgrade.

 

 
(i)
If, as a result of the withdrawal or downgrade of its credit rating by a
Designated Rating Agency, Party A does not have any of the following:

 

 
(a)
a long term credit rating of at least A+ by S&P;

 

 
(b)
a short term credit rating of at least A-1 by S&P;

 

 
(c)
a short term credit rating of at least P-1 by Moody’s

 

 
(d)
a long term credit rating of at least A2 by Moody’s;

 

 
(e)
a short term credit rating of at least F1 by Fitch Ratings; or

 

 
(f)
a long term rating of at least A by Fitch Ratings; and

 
in the case of a downgrade by Fitch Ratings, Moody’s or S&P, such a downgrade
would, except for this clause adversely affect the rating of the relevant
securities, Party A shall:
 

 
(1)
within 30 Local Business Days (or within such greater period as is agreed to in
writing by the relevant Designated Rating Agency) of a downgrade of:

 

 
(i)
its long term credit rating by S&P to not lower than BBB together with a
downgrade of its short term credit rating by S&P to not lower than A-2, or

 

 
(ii)
its long term credit rating by Moody’s to not lower than A3 with a downgrade of
its short term Moody’s rating to not lower than P-1; or 

 

 
(iii)
its long term credit rating by Fitch Ratings to not lower than A together with a
downgrade of its short-term credit rating by Fitch Ratings to not lower than F1,

 
comply with Part 5(q)(ii) or Part 5(q)(iii) of this Schedule; or 
 

 
(2)
within 10 Local Business Days (or within such greater period as is agreed to in
writing by the relevant Designated Rating Agency) of any other such withdrawal
or downgrade of Party A’s short term or long term credit rating by the relevant
Designated Rating Agency not already covered in Part 5(q)(i)(f)(1) of this
Schedule, comply with Part 5(q)(ii) or Part 5(q)(iii) of this Schedule provided
that Part 5(q)(ii) of this Schedule will not apply where the long term credit
rating falls to BBB+ (or less) by Fitch Ratings and the short term credit rating
falls to F2 (or less) by Fitch Ratings.

 

 
(ii)
put in place an appropriate mark-to-market collateral agreement (consisting of
either cash or securities) which is based either on S&P's New Interest Rate and
Currency Swap Criteria published in February 2004 (as may be amended from time
to time), Moody’s Framework for De-Linking Hedge Counterparty Risks from Global
Structured Finance Cashflow Transactions published May 2006 (as amended from
time to time), Fitch Ratings’ Counterparty Risk in Structured Finance
Transactions: Swap Criteria published on 13 September 2004 (as amended from time
to time) or on any other agreement reached between the parties (whichever of
these has the highest ratings criteria), in support of its obligations under the
Agreement, PROVIDED that Party A and Party B receive prior written confirmation
from S&P, Fitch Ratings and Moody’s that the rating assigned to the Notes then
outstanding by S&P, Fitch Ratings and Moody’s is not adversely affected by the
downgrade following such collateral arrangements being put in place and PROVIDED
FURTHER that this Part 5(q)(ii) will not apply where the long term credit rating
falls to BBB+ (or less) by Fitch Ratings and the short term credit rating falls
to F2 (or less) by Fitch Ratings; or

 
 


page 17

--------------------------------------------------------------------------------





 
(iii)
At the cost of Party A, enter into an agreement novating this Agreement and each
relevant Transaction to a replacement counterparty proposed by any of Party A,
Party B or the Manager (if any) and which each Designated Rating Agency has
confirmed will result in there not being a withdrawal or downgrade of any credit
rating, assigned by it, to the Notes or enter into such other arrangements which
each Designated Rating Agency has confirmed will result in there not being a
withdrawal or downgrade of any credit rating assigned by it to the Notes. Party
B shall return to Party A all Cash Collateral lodged by Party A pursuant to
sub-clause Part 5(q)(ii) of this Schedule and not previously returned to Party A
pursuant to Part 1(a)(i)(a)of this Schedule within one Local Business Day of
such novation or other arrangement; or

 

 
(iv)
procure that its obligations with respect to this Agreement are guaranteed by a
third party resident outside Australia whose unsecured and unsubordinated debt
obligations have (1) a long term credit rating of at least AA- by S&P and a
short-term credit rating of at least A-1+ by S&P, or (2) a long term credit
rating of at least A2 by Moody’s and a short term credit rating of at least P-1
by Moody’s, or (3) a long term credit rating of at least A+ by Fitch Ratings and
a short term credit rating of at least F1 by Fitch Ratings; or

 

 
(v)
enter into such other arrangements which each Designated Rating Agency has
confirmed will result in there not being a withdrawal or downgrade of any credit
rating assigned by it to the Notes.

 
(r)
Trustee Provisions

 
Insert the following new Section 15 after Section 14:
 

 
“15.
Trustee Provisions

 
(a)   Trustee undertakings. Party B undertakes that it will, subject to its
duties and obligations under the Master Trust Deed:
 

 
(i)
exercise its rights of indemnity out of the assets of the Securitisation Fund;

 

 
(ii)
observe its obligations under the Master Trust Deed and otherwise as trustee of
the Securitisation Fund; and

 

 
(iii)
not knowingly do anything which could impair its right of indemnity out of the
assets of the Securitisation Fund.

 
(b)     Trustee representations. In addition to the representations in Section
3, Party B represents to Party A (which representations will be deemed to be
repeated at all times until termination of this Agreement) that:


page 18

--------------------------------------------------------------------------------


 

 
(i)
its execution and delivery of this Agreement and of any document required or
contemplated by this Agreement, and the performance by it of its obligations
under this Agreement are authorised under the Master Trust Deed;

 

 
(ii)
it is the present and only trustee of the Securitisation Fund;

 

 
(iii)
subject to the Master Trust Deed and the law there is no restriction on its
right of recourse or indemnity to or out of the assets for the time being of the
Securitisation Fund and to the best of its knowledge and belief nothing has
happened which could impair its right of indemnity out of the assets of the
Securitisation Fund;

 

 
(iv)
its entry into this Agreement and each Transaction in relation to the
Securitisation Fund is for the benefit of and in the interests of the
beneficiaries of the Securitisation Fund; and

 

 
(v)
it is not in material breach of any provision of the Master Trust Deed nor has
it committed any material breach of duty or trust in respect of the
Securitisation Fund which has not been waived by Party A.

 
(c)   Capacity of Party B.
 

 
(i)
Party B enters into this Agreement only in its capacity as trustee of the
Securitisation Fund under the Master Trust Deed and in no other capacity. A
liability incurred by Party B arising under or in connection with this Agreement
is limited to and can be enforced against Party B only to the extent to which it
can be satisfied out of the assets of the Securitisation Fund which are
available to satisfy the right of Party B to be exonerated or indemnified for
the liability. This limitation of Party B’s liability applies despite any other
provision of this Agreement other than Section 15(c)(iii) and extends to all
liabilities and obligations of Party B in any way connected with any
representation, warranty, conduct, omission, agreement or transaction related to
this Agreement.

 

 
(ii)
The parties other than Party B may not sue Party B in any capacity other than as
trustee of the Securitisation Fund or seek the appointment of a receiver (except
in relation to the assets of the Securitisation Fund), or a liquidator, an
administrator or any similar person to Party B or prove in any liquidation,
administration or arrangement of or affecting Party B (except in relation to the
assets of the Securitisation Fund).

 

 
(iii)
The provisions of this Section 15 shall not apply to any obligation or liability
of Party B to the extent that it is not satisfied because under the Master Trust
Deed or any other Transaction Document or by operation of law there is a
reduction in the extent of Party B’s indemnification or exoneration out of the
assets of the Securitisation Fund, as a result of Party B’s fraud, negligence or
Wilful Default.

 

 
(iv)
It is acknowledged that the Manager is responsible under the Master Trust Deed
for performing a variety of obligations relating to the Securitisation Fund,
including under this Agreement. No act or omission of Party B (including any
related failure to satisfy its obligations or breach of a representation or
warranty under this Agreement) will be considered fraud, negligence or Wilful
Default of Party B for the purpose of Section 15(c)(iii) to the extent to which
the act or omission was caused or contributed to by any failure by the Manager
or any other person to fulfil its obligations relating to the Securitisation
Fund or by any other act or omission of the Manager or any other person.



page 19

--------------------------------------------------------------------------------


 

 
(v)
No attorney, agent, receiver or receiver and manager appointed in accordance
with this Agreement has authority to act on behalf of Party B in a way which
exposes Party B to any personal liability and no act or omission of any such
person will be considered fraud, negligence or Wilful Default of Party B for the
purpose of Section 15(c)(iii).

 

 
(vi)
Party B is not obliged to do or refrain from doing anything under this Agreement
(including incur any liability) unless Party B’s liability is limited in the
same manner as set out in this Section 15(c).

 

 
(vii)
Subject to the provisions related to deemed receipt of notices and other
communications under this Agreement, Party B will only be considered to have
knowledge or awareness of, or notice of, any thing, or grounds to believe any
thing, by virtue of the officers of Party B having day to day responsibility for
the administration or management of Party B’s obligations in relation to the
Securitisation Fund having actual knowledge, actual awareness or actual notice
of that thing, or grounds or reason to believe that thing (and similar
references will be interpreted in this way). In addition, notice, knowledge or
awareness of an Event of Default or other default (howsoever described) means
notice, knowledge or awareness of the occurrence of the events or circumstances
constituting that Event of Default or other default (as the case may be).

 

 
(viii)
In this Agreement, except where expressly provided to the contrary:

 

 
(1)
a reference to Party B is a reference to Party B in its capacity as trustee of
the Securitisation Fund only, and in no other capacity; and

 

 
(2)
a reference to the undertaking, assets, business, money or any other thing of or
in relation to Party B is a reference to such undertaking, assets, business,
money or other thing of or in relation to Party B only in its capacity as
trustee of the Securitisation Fund, and in no other capacity.

 

 
(ix)
The provision of this Section 15:

 

 
(1)
are paramount and apply regardless of any other provision of this Agreement or
any other instrument, even a provision which seeks to apply regardless of any
other provision;

 

 
(2)
survive and endure beyond any termination of this Agreement for any reason; and

 

 
(3)
are not severable from this Agreement.

 
(s)
Role of the Manager

 
The Manager:
 

 
(i)
may on behalf of Party B arrange, enter into and monitor Transactions and
novations of Transactions, execute Confirmations, and exercise all other rights
and powers of Party B hereunder;



page 20

--------------------------------------------------------------------------------


 

 
(ii)
shall, without limiting the generality of the foregoing, issue and receive
Confirmations, Certificates and other communications to or by Party A hereunder;

 

 
(iii)
must provide copies of all Confirmations and notices given by Party A to Party B
promptly upon receipt of such notices from Party A; and

 

 
(iv)
must provide at least 2 Local Business Days prior notice to Party B of the
details of any proposed Transaction or novation of Transactions.

 
A failure by the Manager to give notice to Party B under the above provisions
will not of itself affect the validity of any Transaction or novation of
Transaction. For the avoidance of doubt, a Transaction or novation of
Transaction entered into by the Manager on behalf of Party B as contemplated
under this Agreement is binding on each of Party A, Party B and the Manager.”
 
(t)
Appointment of Manager. Party A acknowledges that under the Master Trust Deed
Party B has appointed the Manager as manager of the Securitisation Fund with the
powers set out in and upon and subject to the terms of, the Master Trust Deed.
Accordingly, subject to the terms of the Master Trust Deed, the Manager:

 

 
(i)
may arrange, enter into, and monitor Transactions, execute Confirmations and
exercise all other rights and powers of Party B under this Agreement; and

 

 
(ii)
without limiting the generality of the foregoing, the Manager shall issue and
receive, on behalf of Party B all notices, Confirmations, certificates and other
communications to or by Party A under this Agreement.

 
Subject to Section 15, Party B agrees that it is bound by anything the Manager
does under this clause 15(t).
 
Party A is not obliged to enquire into the authority of the Manager to exercise
or satisfy any of Party B’s rights or obligations on Party B’s behalf.
 
(u)
Regulation AB Financial Disclosure

 

 
(i)
Party A acknowledges that for so long as there are reporting obligations with
respect to any Transaction under this Agreement under Regulation AB, the Manager
is required under Regulation AB to disclose certain information set forth in
Regulation AB regarding Party A or its group of affiliated entities, if
applicable, depending on the aggregate significance percentage of this Agreement
and any other derivative contracts between Party A or its group of affiliated
entities, if applicable, and Party B, as calculated from time to time in
accordance with Item 1115 of Regulation AB.

 

 
(ii)
If the Manager determines, reasonably and in good faith, that the significance
percentage of this Agreement is or has become: 

 

 
(a)
8% or more; or

 

 
(b)
18% or more,

 
then on any Local Business Day after the date of such determination, Party B (at
the direction of the Manager) or the Manager may request Party A to provide the
relevant Swap Financial Disclosure.
 

 
(iii)
Party A, at its own expense, shall within four Local Business Days after receipt
of a Swap Financial Disclosure Request provide the Manager with the relevant
Swap Financial Disclosure.

 

 
(iv)
If Party A is not able to provide the relevant Swap Financial Disclosure in
accordance with Part 5(u)(iii) of this Schedule, then Party A, at its own
expense, shall:



page 21

--------------------------------------------------------------------------------


 

 
(a)
secure another entity to replace Party A as party to this Agreement on terms
substantially similar to this Agreement which entity is able to and will provide
the Swap Financial Disclosure for such entity within the time period specified
in Part 5(u)(iii) of this Schedule (subject to Rating Agency Confirmation having
been obtained and to approval by the Manager (which approval will not be
unreasonably withheld or delayed)); or

 

 
(b)
obtain a guarantee of Party A’s obligations under this Agreement from an
affiliate of Party A that is able to provide the Swap Financial Disclosure for
such affiliate, such that disclosure provided in respect of the affiliate will
satisfy any disclosure requirements applicable to Party A, and cause such
affiliate to provide Swap Financial Disclosure within the time period specified
in Part 5(u)(iii) of this Schedule (subject to Rating Agency Confirmation and to
approval by the Manager (which approval will not be unreasonably withheld or
delayed)).

 

 
(v)
The parties agree that the Manager and the Securitisation Fund are authorised to
file any required Swap Financial Disclosure as an exhibit to a Form 8-K of the
Manager or the Securitisation Fund or a report filed by the Manager or the
Securitisation Fund with the Commission pursuant to section 13(a) or 15(d) of
the Exchange Act and to incorporate by reference into the prospectus relating to
the Securitisation Fund and reports filed by the Manager or the Securitisation
Fund with the Commission pursuant to section 13(a) or 15(d) of the Exchange Act
any required Swap Financial Disclosure filed as an exhibit to a Form 8-K of the
Manager.

 

 
(vi)
Party A shall indemnify the Manager, the Securitisation Fund and each
underwriter, the respective present and former directors, officers, employees
and agents of each of the foregoing and each person, if any, who controls the
Manager, the Securitisation Fund or any underwriter within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act
(collectively, the "indemnified persons") and shall hold each of them harmless
from and against any and all losses, claims, damages or liabilities (including
legal fees and reasonable expenses) to which any of them may become subject,
under the Securities Act, the Exchange Act or otherwise, insofar as such losses,
claims, damages or liabilities (or actions in respect thereof) arise out of or
are based upon:

 

 
(a)
any untrue statement or alleged untrue statement of any material fact contained
in the Swap Financial Disclosure provided by Party A;

 

 
(b)
any omission or alleged omission to state in the Swap Financial Disclosure
provided by Party A a material fact required to be stated therein or necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading; or

 

 
(c)
any failure by Party A to provide the Manager with the relevant Swap Financial
Disclosure when and as required under this Part 5(u); provided, however, that,
if Party A secures another entity to replace Party A as party to this Agreement
pursuant to Part 5(u)(iv) of this Schedule, Party A shall not be liable for any
losses, claims, damages or liabilities (including reasonable legal fees and
expenses) to which any of the indemnified persons may become subject arising out
of or based upon a failure by Party A to provide the Manager with the relevant
Swap Financial Disclosure following the provision of the relevant Swap Financial
Disclosure by the other entity to the Manager.



 


 


page 22

--------------------------------------------------------------------------------


 
The provisions of this Part 5(u)(iv) shall not limit whatever rights the Manager
may have under other provisions of this Agreement, the other Transaction
Documents or otherwise, whether in equity or at law, such as an action for
damages, specific performance or injunctive relief.
 
 
 
 
 
page 23

--------------------------------------------------------------------------------



 
IN WITNESS WHEREOF the parties have executed this Schedule on the respective
dates specified below with effect from the date specified on the first page of
this Agreement.
 
PARTY A
 
Signed in Sydney on the 28th day of May 2007 for Commonwealth Bank of Australia
by its duly appointed Attorney under Power of Attorney dated 03.11.2005
Registered Book 4475 No. 35 who declares that he/she has not received notice of
revocation of the power

 
In the presence of
 
Witness: /s/ Jaqueline De Lacy        
Attorney:/s/ Karen Freeman        
   
Name: Jaqueline De Lacy
Name: Karen Freeman
   
Title: Global Markets Documentation
Title: Global Markets Documentation
   
Date: 28 May 2007
Date:

 
 
 
PARTY B
 
Signed by Perpetual Limited
by its attorney who declares that he/she has not received notice of revocation
of the power

 
In the presence of
 
Witness:/s/ Sarah Craven        
Attorney:/s/ Craig Cullen        
   
Name: Sarah Craven
Name: Craig Cullen
   
Title: Manager
Title: Assistant Manager
   
Date:
Date:



page 24

--------------------------------------------------------------------------------


 
THE MANAGER
 
Signed by ME Portfolio Management Limited by its attorney who declares that
he/she has not received notice of revocation of the power.

 
In the presence of
 
Witness:/s/ Antonia Leung        
Attorney:/s/ Timothy D. Barton        
   
Name: Antonia Leung
Name: Timothy D. Barton
   
Title: Secretary
Title: Attorney
   
Date: 28 May 2007
Date: 28 May 2007



page 25

--------------------------------------------------------------------------------


 
[logo10-8.jpg] 

5 June 2007


Perpetual Limited as trustee for SMHL Global Fund 2007-1
c/o ME Portfolio Management Limited
Level 16
360 Collins Street
Melbourne VIC 3000


 
Fax Number: 03 9605 6228


SWAP TRANSACTION, Transaction ID:111931


Attention: Paul Fitzsimons


The purpose of this letter is to confirm the terms and conditions of the Swap
Transaction entered into between us on the Trade Date specified below (the "Swap
Transaction"). This letter constitutes a "Confirmation" as referred to in the
ISDA Master Agreement specified below.


Terms otherwise not defined in this Confirmation will have the meaning given to
them in the Supplementary Bond Terms Notice SMHL Global Fund 2007-1 - Class A
Notes and B Notes dated 29 May 2007.


The definitions and provisions contained in the 2000 ISDA Definitions (as
published by the International Swaps and Derivatives Association, Inc.) are
incorporated into this Confirmation. In the event of any inconsistency between
those definitions and provisions and this Confirmation, this Confirmation will
govern.




1.
This Confirmation supplements, forms part of, and is subject to, the Master
Agreement dated as of 28 May 2007, as amended and supplemented from time to time
(“the Agreement”) between Perpetual Limited in its capacity as trustee for SMHL
Global Fund 2007-1, you and us. All provisions contained in the Agreement govern
this Confirmation except as expressly modified below.



2.
The terms of the particular Transaction to which this Confirmation relates are
as follows:-



Notional Amount
:
For each Monthly Payment Date, the Outstanding Principal Balance of the fixed
rate loans in the SMHL Global Fund 2007-1 as calculated on the Monthly Cut-Off
immediately preceding the relevant Monthly Payment Date and in respect of the
first Monthly Payment Date the Outstanding Principal Balance of the fixed rate
loans in the SMHL Global Fund 2007-1 as at the Bond Issue Date.  
     

 

--------------------------------------------------------------------------------


 
Trade Date
:
31 May 2007
     
Effective Date
:
05 June 2007
     
Termination Date
:
The earlier of the 12th March 2018 and the date of redemption of all the Class A
Notes and Class B Notes in accordance with clause 3.4 of the Supplementary Bond
Terms Notice.
     
Fixed Amounts
         
Fixed Rate Payer
:
Perpetual Limited as trustee for SMHL Global Fund 2007-1
     
Fixed Rate Payer
   
Payment Dates
:
Commencing on the 12th July 2007 and monthly thereafter on the 12th day of each
calendar month up to and including the Termination Date, subject to adjustment
in accordance with the Modified Following Business Day Convention.
     
Fixed Rate
:
In relation to each Monthly Calculation Period, the weighted average fixed rate
of the fixed rate loans in the SMHL Global Fund 2007-1
     
Fixed Rate Day
   
Count Fraction
:
Actual / 365 (Fixed)
     
Floating Amount
         
Floating Rate Payer
:
Commonwealth Bank of Australia
     
Floating Rate Payer
   
Payment Dates
:
Commencing on the 12th July 2007 and monthly thereafter on the 12th day of each
calendar month up to and including the Termination Date, subject to adjustment
in accordance with the Modified Following Business Day Convention.
     
Floating Rate Option
:
AUD - BBR - BBSW
     
Designated Maturity
:
1 month
     
Spread
:
1.10%
     
Linear Interpolation for
   
initial Calculation Period
:
Applicable
     
Floating Rate
   
Day Count Fraction
:
Actual / 365 (Fixed)
     
Reset Dates
:
For each Monthly Calculation Period, the first day of that Monthly Calculation
Period.
     

 

--------------------------------------------------------------------------------


 
Business Days
:
Sydney and Melbourne
     
Calculation Agent
:
Commonwealth Bank of Australia
     
Netting of Payments
:
Applicable
     
Compounding
:
Inapplicable

 
 
3.
Account Details



Payments to
   
Floating Rate Payer
:
Please instruct your Bankers to deliver
 
Cleared Funds to:
       
To be advised
           
Payments to Fixed
   
Rate Payer
:
To be advised

 
 
4.
Offices




 
(a)
The Office of the Fixed Rate Payer for the Transaction is Sydney.




 
(b)
The Office of the manager of the Fixed Rate Payer for the Transaction is
Melbourne.




 
(c)
The Office of the Floating Rate Payer for Swap Transaction is Sydney.





5.
Additional Definitions



Bank Charges and
Other Costs
:
Please note that all proceeds payable by either party during the term of this
transaction shall be free and clear of all Bank Charges and other costs in the
hand of the recipient.

 

--------------------------------------------------------------------------------


 
Please confirm that the foregoing correctly sets forth the terms of our
agreement by signing this confirmation and returning it to us via facsimile at
+61 (0)2 9312 4794 or via email at derivdoc@cba.com.au.


Yours faithfully,


Commonwealth Bank of Australia




By:
/s/ Keith Doree
   

 
Name:
Keith Doree
Title:
Manager, Derivatives Confirmations



 
 
Confirmed as of the date first written:
For and on behalf of:


ME Portfolio Management Limited as manager of and on behalf of Perpetual Limited
as trustee for SMHL Global Fund 2007-1


By:
/s/ Paul Fitzsimons
 
/s/ Noel Meehan
       
Name:
Paul Fitzsimons
 
Noel Meehan
Title:
Authorised Signatory
   

 


--------------------------------------------------------------------------------


 